Exhibit 10.1

 

LOGO [g32522image.jpg]

 

Sale Agreement

 

Dated

 

Parties

 

1. Newmont Golden Grove Operations Pty Ltd ABN 66 008 950 178 of 100 Hutt
Street, Adelaide, SA 5000 (Newmont); and

 

2. Newmont Wownaminya Pty Ltd ABN 44 008 739 053 of 100 Hutt Street, Adelaide,
SA 5000 (Subsidiary),

 

(together the Seller).

 

3. Newmont Australia Limited ABN 86 009 925 765 of 100 Hutt Street, Adelaide, SA
5000 (Seller’s Guarantor).

 

4. Oxiana Golden Grove Pty Ltd ACN 114 868 325 of Level 9, 31 Queen Street,
Melbourne, Victoria 3000 (Buyer).

 

5. Oxiana Limited ABN 40 005 482 824 of Level 9, 31 Queen Street, Melbourne,
Victoria 3000 (Buyer’s Guarantor).

 

Background

 

A. The Seller is the registered holder or owner (or in the case of certain
tenements, the Seller is entitled to be registered as the holder) of the Project
Interest.

 

B. The Seller has agreed to sell and the Buyer has agreed to purchase the
Project Interest on the terms and conditions contained in this Agreement.

 

C. In consideration of the Seller entering into this Agreement, the Buyer’s
Guarantor has agreed to guarantee the obligations of the Buyer under this
Agreement upon the terms and conditions set out herein.

 

D. In consideration of the Buyer entering into this Agreement, the Seller’s
Guarantor has agreed to guarantee the obligations of the Seller under this
Agreement upon the terms and conditions set out herein.

 

Operative Provisions

 

1. Definitions and interpretations

 

1.1 Definitions

 

In this Agreement unless the context otherwise requires:

 

Account has the meaning specified in clause 16.2(a).

 

Agreement means this Agreement executed by the Parties.

 

1



--------------------------------------------------------------------------------

Application has the meaning specified in clause 6.6.

 

Assigned Agreements means:

 

  (a) the Licence;

 

  (b) the agreements referred to in Annexure B which are to be assigned to and
assumed by the Buyer under this Agreement; and

 

  (c) any Normal Operational Agreements which relate to the Tenements and which
are not referred to in Annexure B, but excluding all Normal Operational
Agreements entered into which are not exclusively related to the Business.

 

Assumed Liabilities means the Existing Claims, the Environmental Liabilities,
the Employee Liabilities, the Authorisations, the Permitted Encumbrances and the
Continuing Business Liabilities.

 

ASX means Australian Stock Exchange Limited.

 

ASX Business Day means a day that the ASX is open for business.

 

Authorisations means all permits, licences, consents, authorities, registrations
and approvals from any person, authority or body necessary for ownership of the
Project Interest and for the proper carrying on of, and used exclusively for,
the Business in favour of the Seller or a Related Corporation, and includes the
Groundwater Licences and the permits, licences, consents and authorities listed
in Annexure F.

 

Budget means the current budget for the Business set by the Seller, a copy of
which was emailed by Paul Kiley on behalf of the Seller to Peter Lester on
behalf of the Buyer at 7:17pm on 23 June 2005.

 

Business means the business carried on by the Seller using the Project Interest,
known as the Golden Grove Operations.

 

Business Day means a day other than a Saturday, Sunday or official public
holiday on which banks are ordinarily open in the Western Australian and
Victoria.

 

Business Records means all current operational records belonging to the Seller
or a Related Corporation (but within the control of the Seller) exclusively
relating to the Project Interest and the Business including but without limiting
the generality thereof:

 

  (a) all marketing and customer files and customer lists and selling price
lists;

 

  (b) supplier lists;

 

  (c) inventory records and engineering and purchasing data sheets and bills of
material;

 

  (d) all records of trade debtors and trade creditors;

 

  (e) the Transferring Employees’ Records;

 

  (f) all computer software (including the media on which the same is stored)
and computer records; and

 

  (g) all records of the Assigned Agreements and the Authorisations.

 

2



--------------------------------------------------------------------------------

Buyer’s Project Team means the parties or persons set out in Annexure O.

 

Buyer Representatives means Peter Colbert, Jeff Sells and David Forsyth or such
other officers or agents of the Buyer as the Buyer may in writing notify the
Seller.

 

Cash Component means the amount calculated in accordance with clause 4.1.

 

Cash on Hand means all cash on hand of the Business and the credit balance of
the Account as at the Transfer Time (but does not include any amounts comprising
the Excluded Amounts).

 

Claim means loss, damage, injury, claim, cost, expense and liability.

 

Concentrates means all zinc, precious metal copper and lead concentrates owned
by the Seller and produced from the operations of the Business held on the
Tenements and the Licensed Premises.

 

Concentrates Inventories means the Concentrates which are held as at the
Transfer Time on the Tenements or at the Licensed Premises or which are in
transit to the Licensed Premises and which, for the avoidance of doubt, includes
the benefit of any work in progress.

 

Conditions Precedent means the conditions precedent to this Agreement referred
to in clause 3.1.

 

Confidential Information means:

 

  (a) all information of or used by the Seller in the Business, relating to
their transactions, operations and affairs;

 

  (b) all other information in relation to the Business treated by the Seller as
confidential including this document;

 

  (c) all notes, data, reports and other records (whether or not in tangible
form based on, incorporating or derived from information referred to in
paragraph (a) or (b); and

 

  (d) all copies (whether or not in tangible form) of the information, notes,
reports and records referred to in paragraphs (a), (b) or (c),

 

that is not public knowledge (otherwise than as a result of a breach of a
confidentiality obligation of a party).

 

Continuing Business Liabilities means a liability (however arising) incurred by
the Seller in connection with the Business in the ordinary course of business
(including, without limitation, all obligations under the Assigned Agreements)
prior to the Effective Time where the Business will derive or retain a benefit
of any kind from the act or omission giving rise to the liability after the
Effective Time.

 

Corporations Act means the Corporations Act 2001 (Cth).

 

Critical Assigned Agreements means those Assigned Agreements agreed mutually by
the Seller and the Buyer prior to the date of this Agreement as being critical
to operations of the Business.

 

Deed means the deed of assignment and assumption in the form set out in Annexure
C or, in any particular case, another form agreed by the Seller and the Buyer
(both acting reasonably).

 

 

3



--------------------------------------------------------------------------------

Department means the body, department or instrumentality responsible for
administration of the Mining Act and includes any registrar or warden.

 

Deposit means the amount of US$2,000,000 payable by the Buyer to the Seller in
accordance with clause 4.2(a).

 

Disclosure Materials means the information, materials and documents (whether
written, verbal or in electronic copy form) in relation to the Business
disclosed to the Buyer or the Buyer’s Project Team, including the Information
Memorandum and all materials and documents (including data room materials and
documents) set out in Annexure E.

 

dmt means dry metric tonne (of 1,000 kilograms or 2,204.62lbs) which contains no
moisture.

 

Effective Time means 11.59pm (Adelaide time) on 30 June 2005.

 

Electricity Supply Agreement means the Golden Grove Electricity Supply Agreement
dated 31 July 2002 between Western Power Corporation and Newmont, in respect of
the supply of electricity to the Business.

 

Employee Liabilities means the aggregate of the amount of accrued entitlements,
for the avoidance of doubt gross of tax, for each Transferring Employee under
any applicable award, statute, regulation or employment terms, which includes
salary, bonuses, allowances, annual leave, long service leave, sick leave and
liability in relation to rostered days off as at the Effective Time.

 

Employees means the persons, not being the Excluded Persons, employed by the
Seller or any Related Corporation exclusively in the conduct of the Business at
Settlement listed in Annexure G.

 

Encumbrance means any mortgage, charge, lien, writ, caveat, royalty (other than
royalties payable to any State or Commonwealth Government), net profit interest
or other encumbrance or third party interest of any nature whatsoever, whether
registered or unregistered.

 

Environmental Law means the Environment Protection Act 1986 (WA) and all other
laws, statutes, regulations, or official directive (whether federal,
commonwealth, state or local) concerning environment matters (whether in effect
prior to, at or after Settlement) which regulates or affects the Tenements
(including the land over which the Tenements apply) or the conduct of the
Business or the use or operation of the Project Interest, and includes laws,
statutes, regulations and official directives concerning land use, development,
pollution, waste disposal, emissions to the water, air or ground, toxic and
hazardous substances, conservation of natural or cultural resources and resource
allocation including any law, statute, regulation or official directive relating
to exploration for or development of any natural resource.

 

Environmental Liabilities means:

 

  (a) any liabilities that have arisen or may arise as a result of a breach or
non-compliance with the Environmental Law, and includes and damages flowing
therefrom and any cost to remedy such breach or default;

 

  (b) any liability or obligation to rehabilitate the site of any Mining or
Exploration works required by the Department or any applicable law or statute in
relation to any Tenement, including any Environmental Law;

 

4



--------------------------------------------------------------------------------

  (c) the repair, rehabilitation or cleaning up of the spill of any chemical or
substance on any Tenement;

 

  (d) the dismantling or removal of any plant machinery or equipment; and

 

  (e) the planting, replacement or protection of any flora or fauna on any
Tenement,

 

regardless of whether the liability or obligation has arisen prior to or after
the Effective Time.

 

Excluded Amounts means all proceeds from the sale of Concentrates (irrespective
of time of receipt) from the following shipments of Concentrates:

 

  (a) 4835 dmt of zinc concentrates to MS Zinc Company Limited, on 5 June 2005;

 

  (b) 4845 dmt of zinc concentrates to Toho Zinc Company Ltd, on 9 June; and

 

  (c) 10,900 dmt of copper concentrates to Sempra Metals & Concentrates
Corporation on or about 21 June 2005,

 

in each case, taking into account the Positive Variation and Negative Variation.

 

Excluded Persons means the persons listed in Annexure H.

 

Existing Claims means the claims described in Item 5 of the Schedule.

 

Exploration means all activities aimed at discovery, locating and delineation of
minerals and includes:

 

  (a) feasibility studies;

 

  (b) assessments, assays, metallurgical work;

 

  (c) drilling; and

 

  (d) maintenance and administration,

 

but excludes Mining.

 

Golden Grove Operations means the base and precious metal Mining and milling
operations owned by the Seller, known by that name and conducted on some of the
Tenements.

 

Groundwater Licences means the 3 groundwater licences belonging to the Seller’s
Guarantor and more particularly set out below:

 

  (a) Licence (Instrument No. GWL51418(2) to take water granted by the Water and
Rivers Commission (Validity : 29 July 2003 to 30 September 2006) – Water Source
M59/3, M59/195, L59/26, L59/28, Yalgoo;

 

  (b) Licence (Instrument No. GWL63371(2) to take water granted by the Water and
Rivers Commission (Validity : 29 July 2003 to 30 September 2006); and

 

  (c) Licence (Instrument No. GWL103574(3) to take water granted by the Water
and Rivers Commission (Validity : 29 July 2003 to 30 September 2006).

 

5



--------------------------------------------------------------------------------

Information Memorandum means the Newmont Golden Grove Operations Information
Memorandum dated 20 May 2005.

 

Interim Period means the period between the Effective Time and Settlement.

 

Inventories means the Store Inventories and the Concentrates Inventories.

 

Leave Adjustment means an amount equal to all amounts accrued (but unpaid or pro
rata or both) at the Effective Time in respect of the Employee Liabilities.

 

Licence means the license agreement dated 12 June 1991 between Newmont and
Geraldton Port Authority in relation to the licensing of the Licensed Premises,
as amended by the deed dated 12 June 1991 between the same parties.

 

Licensed Premises means the land and storage facilities at Reserve 20606 at the
Geraldton Ports.

 

Mining includes any mode or method of working whereby earth or any rock
structure, stone, fluid or mineral bearing substance is disturbed, removed,
washed, shifted, crushed, leeched, roasted, distilled evaporated, smelted,
refined or dealt with for the purpose of obtaining any mineral therefrom whether
it has been previously disturbed or not and:

 

  (a) the removal of over burden by mechanical or other means and the stacking,
deposit, deposit, storage and treatment of any substance considered to contain
any minerals;

 

  (b) operations by means of which salt or other evaporites may be harvested;

 

  (c) operations by means of which mineral is recovered from the sea or a
natural water supply; and

 

  (d) the doing of all lawful acts, necessary for, or incidental or conducive
to, any such operational purpose.

 

Mining Act means the legislation referred to at Item 4 of the Schedule and any
regulations made thereunder.

 

Mining Information means all information and files, in physical or electronic
form, available with respect to the Tenements including, but not limited to:

 

  (a) all geophysical, geological and geochemical information and data, both raw
and interpretative, including without limitation surveys, maps, mosaics, aerial
photographs, electromagnetic tapes, sketches, drawings, memoranda, drill cores,
logs of such drill cores, drill maps, sampling and assay reports, notes, and
other relevant information and data;

 

  (b) all records and files maintained with respect to the Tenements; and

 

  (c) all records of site clearance activities and all site clearance
certificates and all correspondence and documentation in connection with site
clearance activities.

 

Mining Tenement has the same meaning as in the Mining Act.

 

Minister means the Minister of the Crown in the State responsible for the
administration of the Mining Act from time to time.

 

6



--------------------------------------------------------------------------------

Motor Vehicles means any registered vehicles owned and exclusively used by the
Seller or a Related Corporation in connection with the Business.

 

Negative Variation means the amount of reduction in the purchase price payable
by a purchaser of the Concentrates as a result of the Concentrates being of a
lower quality than contracted.

 

Newmont’s Fund means the Newmont Australia Superannuation Plan.

 

Newmont Group of Companies means the Seller’s Guarantor and its subsidiaries.

 

NMS means Newmont Mining Services Pty Ltd ABN 22 008 087 778 of 100 Hutt Street,
Adelaide, South Australia.

 

Non-Transferring Employees mean the Employees who do not accept the Buyer’s
offer of employment referred to in clause 9.1.

 

Normal Operational Agreements means minor or operational agreements to which the
Seller is a party, affecting or relating to the Tenements or the Business which:

 

  (a) do not materially affect the use and enjoyment of the Tenements;

 

  (b) arise in the normal and proper management and administration of the
Tenements or the conduct of work upon the Tenements or the carrying on of the
Business; and

 

  (c) do not impose upon the Seller commitments or liabilities of such scope or
extent as are likely to materially affect the decision of a reasonable purchaser
in the position of the Buyer, to purchase the Project Interest.

 

Parties means each of the Seller, the Seller’s Guarantor, the Buyer and the
Buyer’s Guarantor and Party means one of them.

 

Performance Bonds means any security, bond, cash or deposit lodged with the
Department as security for the performance of obligations under the Mining Act
or other relevant law or statute in respect of the Tenements by or on behalf of
the Seller, the amounts of which are set out next to the respective Tenements in
Item 1 of the Schedule, and including any additional bonds or guarantees that
the Seller has posted or may post in respect of the Tenements prior to
Settlement.

 

Permitted Encumbrances means all statutory obligations related to the Tenements,
including (without limitation) the obligation to pay any royalty to the State or
Commonwealth Government.

 

Plant and Equipment means all of the plant and equipment owned by the Seller or
a Related Corporation and exclusively used by the Seller to carry on the
Business and situated on the Tenements or at the Licensed Premises and includes
the plant and equipment set out in Annexure D but excludes the Motor Vehicles.

 

Positive Variation means any additional amount payable by a purchaser of the
Concentrates as a result of the Concentrates being of a higher quality than
contracted.

 

Prepayments means the benefit of amounts paid by the Seller prior to the
Transfer Time in relation to the Business, to the extent that the benefit of
such payment will be received by the Business or the Buyer in whole or in part
after the Transfer Time.

 

7



--------------------------------------------------------------------------------

Prescribed Rate means, on any day, the average bid rate for three month bank
bills as shown on the page of Bloomberg Professional Service designated “BTMM”
(or, if that rate ceases to be shown, the bid rate for three month bank bills
quoted to the Seller by its principal banker) at the close of business, Sydney
time on that day (or if it is not a Business Day, the average bid rate so quoted
on the preceding Business Day plus two percentage points).

 

Project Costs means all costs expenses and liabilities incurred or arising in
connection with:

 

  (a) all exploration, operations and other activities of the Seller or any
other party carried out upon the Tenements under the Assigned Agreements;

 

  (b) the management and administration of the Tenements; and

 

  (c) such other amounts as are payable by the Seller under the Assigned
Agreements.

 

Project Interest means, subject to any matters expressly excluded from this
Agreement:

 

  (a) the Tenements;

 

  (b) the Plant and Equipment;

 

  (c) the Records;

 

  (d) the benefit of the Assigned Agreements;

 

  (e) the Inventories;

 

  (f) the benefit of the Receipts;

 

  (g) the Cash on Hand;

 

  (h) the Prepayments;

 

  (i) the benefit of the Authorisations; and

 

  (j) the Motor Vehicles,

 

together with all other assets owned by the Seller or a Related Corporation and
used exclusively by the Seller in connection with the Business.

 

Purchase Price means the consideration payable for the Project Interest, being
the Cash Component, the Deposit, the Share Component and the Working Capital
Adjustment.

 

Receipts means the right to receive the proceeds from the sale of all
Concentrates by the Seller (taking into account the Positive Variation and
Negative Variation) which are outstanding at the Transfer Time and for the
avoidance of doubt, does not include the proceeds which form a part of the
Excluded Amounts.

 

Records means the Business Records and the Mining Information.

 

Related Corporation means a related body corporate within the meaning of the
Corporations Act.

 

Relevant Period means “Relevant Period” as that term is defined in the Workplace
Relations Regulations 1996.

 

8



--------------------------------------------------------------------------------

Relevant Amount of Compensation means “Relevant Amount of Compensation” as that
term is defined in the Workplace Relations Regulations 1996.

 

Replacement Performance Bonds means:

 

  (a) one or more bonds or guarantees given by a bank, acceptable to the
Department in form acceptable to the Department, on behalf of the Buyer in
favour of the Minister for the amount of the existing Performance Bonds or such
other amount as the Minister may require in order to enable the return for
cancellation of the Performance Bonds; and

 

  (b) any security prescribed by the Mining Act in respect of each prospecting
or exploration licence comprised in the Tenements given by the Buyer in the
prescribed form to replace any such prescribed security given by the Seller at
any time up to Settlement.

 

Seller Warranties means each of the covenants, warranties and representations
made by the Seller in clause 11.1 of this Agreement.

 

Services Agreement means the agency and services agreement dated on or about the
date of this Agreement between Newmont, NMS, the Buyer and the Buyer’s
Guarantor, substantially in the form set out in Annexure N, in relation to the
provision of certain services by Newmont and NMS to the Buyer after Settlement.

 

Settlement means settlement of the sale and purchase of the Project Interest
under clause 6.

 

Settlement Date means the later of 26 July 2005 and the date 5 Business Days
after the satisfaction or waiver of each of the Conditions Precedent, or such
such other date as may be agreed in writing between the Parties.

 

Share means an ordinary share in the capital of the Buyer’s Guarantor.

 

Share Component is 81,500,000 Shares.

 

Share Subscriber means the Seller’s Guarantor or such other Related Corporation
of the Seller’s Guarantor as may be nominated by the Seller.

 

State means the State of Western Australia.

 

Store Inventories means the stores of spare parts and consumables owned by the
Seller or a Related Corporation for use exclusively in the Business and held on
the Tenements or at the Licensed Premises as at the Transfer Time.

 

Superannuation Commitment means any legal liability or voluntary commitment to
contribute to any superannuation fund, pension scheme or other arrangement which
will provide directors or employees of the Seller or their dependants with
pensions, annuities, lump sum or other payments on retirement or earlier death
or otherwise.

 

Tenements means the Mining Tenements and Mining Tenement applications described
in Item 1 of the Schedule, and include any stockpiles upon the Tenements, and
unless the context otherwise requires, a reference to any Tenement (the first
tenement) includes a reference to any Mining Tenement applied for or granted in
renewal or extension of the first tenement or any Mining Tenement or portion of
a Mining Tenement applied for or granted in substitution for the whole or part
of the first tenement.

 

9



--------------------------------------------------------------------------------

Term Sheet means the Term Sheet entitled “Term Sheet for Oxiana Limited:
Acquisition Bridge Loan” dated 21 June 2005 and attached to the letter dated 22
June 2005 and signed by Chris Tonkin on behalf of Australia & New Zealand
Banking Group Limited a copy of which was produced to the Seller prior to the
date of this Agreement.

 

Trade Creditor Liabilities means all amounts owed to creditors of the Business
as at the Effective Time with respect to goods and services received by the
Business prior to the Effective Time.

 

Transfer Time means 11.59pm (Adelaide time) on the day immediately prior to the
Settlement Date.

 

Transferring Employees mean the Employees who accept the Buyer’s offer of
employment referred to in clause 9.1.

 

Transferring Employees’ Records means the wages and other employment benefit and
payroll and personnel records of the Transferring Employees.

 

Transfers means instruments of transfer of the Seller’s registered interest in
the Tenements in registrable form to enable the Buyer to become the registered
holder of that interest.

 

Transitional Arrangements means those arrangements for the transition of the
Business to the Buyer following Settlement mutually agreed between the Seller
and Buyer, a preliminary draft of which is set out in Annexure M (and which is
subject to further amendments by the Parties).

 

Working Capital Adjustment means the amount calculated in accordance with clause
4.1(d).

 

1.2 Interpretation

 

In this Agreement, unless the context otherwise requires:

 

  (a) clause and subclause headings are for reference purposes only;

 

  (b) the singular includes the plural and vice versa;

 

  (c) words denoting any gender include all genders;

 

  (d) reference to a person includes any other entity recognised by law and vice
versa;

 

  (e) where a word or phrase is defined, its other grammatical forms have a
corresponding meaning;

 

  (f) any reference to a Party includes its successors and permitted assigns;

 

  (g) a warranty, representation, covenant, liability, obligation or agreement
given or entered into by more than one person binds them all jointly and each
severally;

 

  (h) reference to default includes:

 

  (i) any default under, breach of, non-performance of, non-compliance with or
repudiation of, any law, agreement or undertaking;

 

10



--------------------------------------------------------------------------------

  (ii) the occurrence of any event specified or defined in any law, agreement or
undertaking to be a default under or breach of that law, agreement or
undertaking;

 

  (iii) any fraud, action, neglect, delay, breach of duty, omission or other
prejudicial conduct under any law, agreement or undertaking; and

 

  (iv) the occurrence of any fact which, with the giving of notice, expiry of
any period of time, fulfilment of any condition or occurrence of any other fact,
would constitute default;

 

  (i) a reference to liability means:

 

  (i) in relation to any person any liability, debt, indebtedness, loss,
damages, compensation, expenditure, obligation, duty, function, responsibility,
accountability, answerability, answerability for profits, liability to make
restitution, judgment debt, fine or criminal or civil penalty for which the
person is responsible; and

 

  (ii) in relation to any asset, any liability, charge, encumbrance,
disqualification or prejudice affecting that asset;

 

  (j) any reference to any agreement or document includes that agreement or
document as validly amended at any time;

 

  (k) the use of the word includes or including is not to be taken as limiting
the meaning of the words preceding it;

 

  (l) the expression at any time includes reference to past, present and future
time and the performance of any action from time to time;

 

  (m) reference to a claim includes any claim, demand, right, request,
requisition, requirement, direction, action, application, proceeding, allegation
or legal action, whether actual, commenced, anticipated, threatened or
potential;

 

  (n) reference to an item is a reference to an item in the schedule to this
Agreement;

 

  (o) reference to an exhibit, annexure, attachment or schedule is a reference
to the corresponding exhibit, annexure, attachment or schedule in this
Agreement;

 

  (p) reference to a provision described, prefaced or qualified by the name,
heading or caption of a clause, subclause, paragraph, schedule, item, annexure,
exhibit or attachment in this Agreement means a cross reference to that clause,
subclause, paragraph, schedule, item, annexure, exhibit or attachment;

 

  (q) reference to a statute includes all regulations under and amendments to
that statute and any statute passed in substitution for that statute or
incorporating any of its provisions to the extent that they are incorporated;

 

  (r) references to “dollar” and to the sign “$” are references to the official
currency of the Commonwealth of Australia and references to “US dollar” and to
the sign “US$” are references to the official currency of the United States of
America; and

 

11



--------------------------------------------------------------------------------

  (s) reference to “to the best of the Seller’s information, knowledge or
belief” is a reference only to the Seller’s knowledge, information or belief
after the Seller has checked the Seller’s computerised internal management
database and computerised systems.

 

2. Sale and Purchase

 

2.1 Sale and purchase

 

In consideration of the Purchase Price, the Seller hereby agrees to sell and the
Buyer agrees to purchase, on the terms and conditions contained in this
Agreement all of the Seller’s rights and interests in the Project Interest.

 

2.2 Encumbrances

 

The Project Interest is sold free from all Encumbrances other than the Permitted
Encumbrances, the Assumed Liabilities, the Existing Claims and the Environmental
Liabilities.

 

2.3 Effective Time

 

  (a) Subject to Settlement taking place, the sale and purchase of the Project
Interest shall take effect on and from the Effective Time.

 

  (b) Subject to Settlement taking place, during the Interim Period, the Seller
shall be deemed to have held the Project Interest as agent of the Buyer.

 

3. Conditions

 

3.1 Conditions Precedent

 

Except for clauses 3, 27 and 29, this Agreement and the transactions
contemplated by it are subject to and conditional upon:

 

  (a) any necessary consents or approvals required in respect of this Agreement
and the transactions contemplated by it under the Mining Act being granted; and

 

  (b) the Buyer and Australia and New Zealand Banking Group Limited executing a
facility agreement to give effect to the commercial terms set out in the Term
Sheet together with the execution of the security documents as described in the
Term Sheet.

 

3.2 Waiver of Condition Precedent

 

  (a) Subject to clause 3.2(c), the condition precedent set out in clause 3.1(a)
is for the benefit of both the Seller and the Buyer and may be mutually waived
by them in writing. Any such waiver is irrevocable.

 

  (b) Subject to clause 3.2(c), the Condition Precedent set out in clause 3.1(b)
is for the benefit for the Buyer and may be waived only by it. Any such waiver
is irrevocable.

 

  (c) It is acknowledged and agreed that if the Parties proceed to Settlement
prior to the satisfaction of any Condition Precedent the Party or Parties
entitled to the benefit of that Condition Precedent will be deemed to have
waived the Condition Precedent.

 

12



--------------------------------------------------------------------------------

3.3 Assurance

 

  (a) Notwithstanding clause 3.2 each Party shall use its best endeavours and do
all things necessary to facilitate and procure the satisfaction of the Condition
Precedent as soon as possible.

 

  (b) The Seller will be responsible for requesting the approvals referred to in
clause 3.1(a) and the Buyer will be responsible for satisfying the condition
referred to in clause 3.1(b).

 

  (c) The Party responsible for obtaining an approval shall immediately inform
the other Party of:

 

  (i) any developments in the application for the approval; and

 

  (ii) the grant or rejection of any the approval (together with a copy of the
approval or rejection letter).

 

3.4 Failure of Conditions Precedent

 

If any one or more of the Conditions Precedent is or are not:

 

  (a) satisfied; or

 

  (b) waived by the Party or Parties entitled to the benefit of that Condition
Precedent,

 

on or by 11.59 pm (Adelaide time) on 12 August 2005 or such later date as is
fixed pursuant to clause 3.5, then this Agreement may be terminated by notice by
one Party to the other Party and upon such termination of this Agreement:

 

  (c) the Deposit shall be forfeited absolutely in favour of the Seller, if the
Conditions Precedent referred to in clause 3.1(b) is not satisfied or waived by
the date referred to in this clause 3.4;

 

  (d) the Parties shall immediately and automatically be released from all of
their obligations under clauses 15 and 16 and all such clauses shall cease to
have any force or effect; and

 

  (e) except for this clause 3.4, clauses 27 and 29 and all other clauses
expressed to apply after termination, this Agreement shall be of no further
force or effect and except to the extent that any Party has breached its
obligations under any clauses referred to in clause 3.4(c) before the date of
termination no Party shall have any claim against the other under this Agreement
and this clause can be pleaded in full defence of any such claim.

 

3.5 Extension of date for meeting Condition Precedent

 

The Parties may mutually agree to extend the date for satisfaction of the
Condition Precedent.

 

13



--------------------------------------------------------------------------------

4. Purchase Price

 

4.1 Calculation of Purchase Price

 

  (a) The Cash Component is the amount calculated in accordance with the
following formula:

 

CC    =    $190,000,000 less LA less D where:           CC    =    Cash
Component LA    =    Leave Adjustment D    =    Deposit (which for the purpose
of computing the Cash Component only, shall be deemed to equal the amount in
Australian dollars converted at the prevailing spot rate at the time and on the
day of execution of this Agreement)

 

  (b) Not later than 5 Business Days prior to the Settlement Date, the Buyer and
the Seller shall agree the Leave Adjustment, provided that a failure to agree to
the amount of the Leave Adjustment by this date or by the Settlement Date will
not entitle the Buyer to withhold the payment of the Cash Component (without
taking into account the Leave Adjustment), or any part thereof.

 

  (c) If the Seller and the Buyer still cannot agree to the Leave Adjustment by
the five Business Days after Settlement Date, the provisions of clause 28 will
apply. Provided that the Cash Component (without taking into account the Leave
Adjustment) has been paid in full to the Seller, the Seller will refund an
amount equal to the Leave Adjustment once the amount has been agreed upon
between the Seller and the Buyer or determined in accordance with clause 28 (as
the case may be).

 

  (d) Not later than three Business Days prior to the Settlement Date, the Buyer
and the Seller shall agree to the amount of the Working Capital Adjustment,
being the fair value for the working capital component of the Project Interest
but which, in the absence of agreement, will be an amount equal to the Trade
Creditor Liabilities.

 

4.2 Payment

 

The Purchase Price will be paid in the following manner:

 

  (a) On the date of this Agreement, the Deposit shall be paid by the Buyer to
the Seller in immediately available funds which shall not be refundable in the
circumstances provided for in clause 3.4(c).

 

  (b) On Settlement, the Cash Component shall be paid by the Buyer to the Seller
or to another party at the written direction of the Seller.

 

  (c) On Settlement, the Buyer’s Guarantor shall issue and allot the Shares
constituting the Share Component to the Share Subscriber.

 

  (d) The Working Capital Adjustment shall be payable by monthly instalments on
the last day of each calendar month on and from the Effective Time (subject to
Settlement) until such time as the whole of the Working Capital Adjustment is
paid, the amount of such instalments being the lesser of:

 

  (i) the amount of the Trade Creditor Liabilities actually paid by the Seller
during that month; and

 

14



--------------------------------------------------------------------------------

  (ii) the amount of free cash flow (being actual cash receipts less actual cash
outflows properly attributed to the carrying on of the Business) during that
month,

 

provided that, in relation to any month, the amount of any shortfall in the
instalment amount vis-à-vis the amount of the Trade Creditor Liabilities
actually paid by the Seller during that month, if any, shall be recoverable from
any surplus free cash flow from the succeeding month or months.

 

The Parties will on demand provide each other with all necessary information to
allow them to determine the extent of their rights and obligations under clause
4.2(d). For the avoidance of doubt, the Buyer acknowledges that the Working
Capital Adjustment is paid from the cash generated from the Business, and not
from the funds of the Buyer. Accordingly, this amount will not be refundable to
the Buyer under any circumstances in the event this Agreement is terminated.

 

4.3 Apportionment of Purchase Price

 

The Parties agree to the apportionment of the Purchase Price between the assets
comprising the Project Interest as set out in Item 3 of the Schedule.

 

5. Excluded Amounts

 

  (a) The Buyer agrees and acknowledges that the Seller shall be entitled to
retain for its absolute benefit the Excluded Amounts as and when they are
received, provided that the Seller will be responsible for refunding or giving
credit for (as the case may be) any Negative Variation in connection with the
Excluded Amounts (or any part or parts thereof) to the purchaser or purchasers
of the Concentrates.

 

  (b) If the Excluded Amounts (or any part or parts thereof) are received by the
Business after Settlement (as the case may be), the Buyer must as soon as
practicable but in any event within 48 hours pay those Excluded Amounts to the
Seller, and shall, pending such payment, hold these Excluded Amounts on trust
for the Seller and deal with these moneys only in accordance with the Seller’s
directions.

 

  (c) The Buyer acknowledges that the Excluded Amounts (whether received by the
Business or otherwise) are deemed not to form a part of the Cash on Hand or any
of the other assets of the Business, and no adjustment shall be made to the
Purchase Price by reason of such exclusion.

 

6. Settlement

 

6.1 Timing for Settlement

 

Settlement shall take place at 10 am Adelaide time on the Settlement Date.

 

15



--------------------------------------------------------------------------------

6.2 Place for Settlement

 

Settlement shall take place at 100 Hutt Street, Adelaide, SA 5000 or such other
place as may be agreed in writing between the Parties.

 

6.3 Obligations at Settlement

 

Subject to clause 6.8, at Settlement:

 

  (a) The Seller shall:

 

  (i) with respect to those Tenements which have been granted at the date of
Settlement, deliver to the Buyer the Transfers duly executed by the Seller
together with the instruments of title (if any). The Transfers shall be
unstamped but otherwise in registrable form;

 

  (ii) with respect to the Authorisations that are capable of transfer to the
Buyer, deliver to the Buyer the duly executed by the Seller but unstamped
instruments of transfer prepared by the Buyer and in a form acceptable to the
Seller (such instruments of transfer to be submitted to the Seller for approval
at least five Business Days before the Settlement Date) in relation to these
Authorisations;

 

  (iii) deliver to the Buyer the duly executed by the Seller but unstamped
instruments of transfer prepared by the Buyer and in a form acceptable to the
Seller (such instruments of transfer to be submitted to the Seller for approval
at least five Business Days before the Settlement Date) in relation to the Motor
Vehicles and such of the plant, equipment, structures and fixtures (if any), as
described in Annexure D, the ownership of which is registered on any public
register;

 

  (iv) deliver to the Buyer originals or where the originals are not available,
copies of the Assigned Agreements in the possession or control of the Seller or
its Related Corporations;

 

  (v) deliver to the Buyer all such duly executed deeds, assignments, discharges
of mortgage, withdrawals of caveat (other than those lodged by the Buyer) and
such other instruments of conveyance or transfer in registrable form which may
be necessary to effectively vest in the Buyer legal and beneficial ownership of
the Project Interest;

 

  (vi) deliver to the Buyer all other assets (if any) comprising the Project
Interest and which are capable of physical delivery by making them available at
the Business sites;

 

  (vii) give to the Buyer possession of the Records;

 

  (viii) if required by the Buyer, deliver to the Buyer the power of attorney
referred to in 6.6(d);

 

  (ix) deliver to the Buyer an undated but duly executed by the Seller transfer,
in favour of the Buyer, of the registered interest of the Seller in the
Tenements which will arise upon grant of the Application (such instrument of
transfer to be submitted to the Seller for approval at least five Business Days
before the Settlement Date);

 

16



--------------------------------------------------------------------------------

  (x) subject to the Transitional Arrangements and the Services Agreement, give
to the Buyer possession of the Tenements and the Licensed Premises;

 

  (xi) subject to clause 6.3(b)(iv), deliver to the Buyer a bank cheque in the
amount of the Cash on Hand; and

 

  (xii) if the Share Subscriber is not a Party to this Agreement, a Deed Poll
executed by the Share Subscriber under which the Share Subscriber agrees to deal
with the Shares constituting the Share Component in the manner set out in clause
6.4(c).

 

  (b) The Buyer shall:

 

  (i) pay the Settlement Cash Component to the Seller;

 

  (ii) deliver the valid and duly executed Replacement Performance Bonds to the
Seller (which shall be authorised to forthwith deliver the same to the
Department in exchange for the release of the Performance Bonds);

 

  (iii) if it has not already done so, perform all other acts and execute all
other documents as are required by this Agreement to be done and executed by the
Buyer upon Settlement; and

 

  (iv) if applicable, deliver to the Seller a bank cheque for the amount
calculated in accordance with clause 16.3.

 

  (c) The Buyer’s Guarantor shall:

 

  (i) issue by way of allotting the Shares constituting the Share Component to
the Share Subscriber; and

 

  (ii) deliver to the Seller a certified copy of the minute of the meeting of
the board of directors of the Buyer’s Guarantor at which the directors resolved
to issue by way of allotment the Shares constituting the Share Component to the
Share Subscriber on Settlement.

 

6.4 Share Component

 

  (a) The Share Component to be issued by the Buyer’s Guarantor to the Share
Subscriber:

 

  (i) must be free from all Encumbrances;

 

  (ii) must be credited as fully paid;

 

  (iii) must rank equally in all respects with all other fully paid ordinary
shares of the Buyer as at Settlement, save that they will not be entitled to any
distributions or entitlements which entitlement dates are before the issuance
date of the Shares constituting the Share Component; and

 

  (iv) must, immediately upon issuance, be listed and freely traded on the ASX.

 

 

17



--------------------------------------------------------------------------------

  (b) The Seller is entitled, without prejudice to the other rights of the
Seller, to delay Settlement if the Shares constituting the Share Component, or
any of them, is not or cannot be issued on the terms as set out in clause
6.4(a). If the Seller elects to delay Settlement, the amount of $75,000,000
represented by the Shares constituting the Share Component, shall be deemed to
be overdue, and the provisions of clause 25 shall apply accordingly.

 

  (c) The Seller acknowledges that for the six month period (Escrow Period)
following the issuance of the Shares constituting the Share Component to the
Share Subscriber, the Shares constituting the Share Component may not be
transferred to a third party other than a Related Corporation of the Share
Subscriber without the consent of the Buyer’s Guarantor. If at the end of the
Escrow Period the Share Subscriber wishes to dispose of the Shares or any of
them, the Buyer’s Guarantor will use its reasonable endeavours to find an
acquirer of the Shares on behalf of the Seller provided that nothing in this
clause 6.4(c) shall be construed as imposing any obligation on the Share
Subscriber to seek the consent of the Buyer’s Guarantor or the Buyer nor accept
any particular term or condition of sale, including without limitation the price
payable for the Shares constituting the Share Component, to any potential
acquirer identified by the Seller.

 

6.5 Stamping and registration of transfers

 

Following Settlement, the Buyer shall promptly cause the Transfers delivered by
the Seller at Settlement to be stamped and registered.

 

6.6 Transfer of Tenements which are currently applications

 

With respect to each Tenement which is still an application at the date of
Settlement (Application):

 

  (a) At Settlement, the Seller shall deliver to the Buyer an undated transfer,
in favour of the Buyer, of the registered interest of the Seller in the Tenement
which will arise upon grant of the Application.

 

  (b) The Buyer shall not register such transfer until after the Application has
been granted and any prescribed “no-transfer” period has expired or effectively
has been waived by the Minister by consent to transfer during the “no-transfer”
period.

 

  (c) Following Settlement, the Buyer shall be responsible for pursuing the
grant of the Application. The Seller shall provide any reasonable assistance
that the Buyer may request with respect to the Application and shall promptly
deliver or cause to be delivered to the Buyer all notices and correspondence
that the Seller sends or receives in relation to the Tenement the subject of the
Application.

 

  (d) The Seller agrees that if so requested by the Buyer on or after
Settlement, the Seller will grant to the Buyer a power of attorney prepared by
the Buyer and in a form reasonably acceptable to the Seller (such power of
attorney to be submitted to the Seller for approval at least five Business Days
before the Settlement Date) in respect of the Seller’s interest in the
Application for the purposes of obtaining the grant of the Application.

 

  (e) The Seller shall advise the Buyer as and when each Application is granted.

 

  (f) The Buyer shall, following grant of the Application and upon any
prescribed “no-transfer” period having expired or effectively having been waived
by the Minister (by consent to transfer during the “no-transfer” period), stamp
and register the transfer held by the Buyer with respect to the subject of that
Application.

 

 

18



--------------------------------------------------------------------------------

  (g) In addition to and without affecting clause 14.2, the Buyer shall
indemnify and hold the Seller from and against all actions, claims, demands,
proceedings, suits, costs, damages, expenses, losses and liabilities arising
after the Settlement Date arising from or relating to the prosecution of the
Application, the holding of any Tenement arising from the grant of the
Application or anything done or omitted to be done by or on behalf of the Buyer
on the land the subject matter of such Tenement.

 

6.7 Assignment and transfers

 

  (a) With respect to each Assigned Agreement (other than Normal Operational
Agreements):

 

  (i) Promptly upon the execution of this Agreement, the Buyer shall execute a
Deed in relation to each Assigned Agreement and forward the same to the Seller,
which shall forward that Deed to the other parties to that Assigned Agreement.

 

  (ii) The Seller and the Buyer shall use all reasonable endeavours to procure
the full execution of the Deeds prior to Settlement.

 

  (iii) At Settlement, Seller shall deliver to the Buyer such of the Deeds which
have been executed by all parties thereto, including the Seller.

 

  (iv) The failure to procure the full execution of any Deed will not delay
Settlement.

 

  (v) With respect to any Deed which has not been fully executed prior to
Settlement:

 

  (A) the Seller and the Buyer shall continue to use all reasonable endeavours
to procure the full execution of the Deed as soon as reasonably practicable; or

 

  (B) the Seller may, if the failure or refusal to execute the Deed is by a
party (Non-Executing Party) other than the Buyer or the Seller and where the
express consent of the Non-Executing Party is not required under the relevant
Assigned Agreement, elect to dispense with the execution of the Deed by the
Non-Executing Party, and to serve a notice of assignment on the Non-Executing
Party instead.

 

Until such time as the Deed or the Licence Assignment has been fully executed
(or where clause 6.7(a)(v)(B) applies, until such time as the Deed has been
fully executed by all Parties, except the Non-Executing Party, and the notice of
assignment having been delivered to the Non-Executing Party), the Seller shall
hold the relevant interest under the Assigned Agreement as trustee for Buyer and
shall comply with the directions of the Buyer in relation thereto, subject to
the Buyer assuming all obligations of the Seller under the Assigned Agreement
and indemnifying the Seller for any costs or liabilities which arise as a result
of the Seller acting as the trustee for the Buyer as well as acting on the
Buyer’s directions.

 

 

19



--------------------------------------------------------------------------------

  (b) Without affecting clause 6.7(a)(v)(B), the Seller will make all reasonable
efforts to secure the full execution of the Deeds by the other parties to the
Assigned Agreements and the Buyer agrees to render all reasonable assistance to
facilitate the full execution of the Deeds by the other parties to the Assigned
Agreement. Notwithstanding the above, the Buyer acknowledges that the sale and
purchase of the Project Interest is not conditional upon the assignment of the
rights under the Assigned Agreements, and a failure by any party to an Assigned
Agreement to execute the Deeds will not be a ground for terminating this
Agreement or the adjustment of the Purchase Price.

 

  (c) In respect of Assigned Agreements held on trust by the Seller under clause
6.7(a)(v), the Seller:

 

  (i) must immediately pay to the Buyer without deduction or set off (unless
required by law) all sums received under those Assigned Agreements relating to
services provided after Settlement by the Buyer;

 

  (ii) must not take any action under any such Assigned Agreement which is
likely to have a detrimental effect on the Buyer without the prior written
consent of the Buyer; and

 

  (iii) must provide all necessary co-operation and assistance to the Buyer in
carrying out its obligations under that Assigned Agreement until that Assigned
Agreement is assigned or otherwise transferred to the Buyer, but in any event
for a period of not more than as contemplated under clause 6.7(e).

 

  (d) In relation to the assignment of the Seller’s rights and interests under
the Electricity Supply Agreement, the Buyer undertakes to the Seller that it
will not renew or seek to renew the Electricity Supply Agreement when the
Electricity Supply Agreement expires in 31 July 2007. In the event the Buyer
requires supply of electricity to the Business after 31 July 2007 from Western
Power Corporation, the Buyer shall allow the Electricity Supply Agreement to
expire on 31 July 2007 and enter into a fresh contract with Western Power
Corporation for supply of electricity to the Business for the period after 31
July 2007. This clause shall survive Settlement.

 

  (e) Notwithstanding anything else to the contrary in this Agreement, if it has
not been possible to assign an Assigned Agreement that requires the consent of a
party to that agreement within six months of the Settlement Date or, in the case
of Critical Assigned Agreements, within 12 months of the Settlement Date, the
Seller will have no further obligations under this Agreement:

 

  (i) to assign such Assigned Agreement to the Buyer; or

 

  (ii) to hold the benefit of such Assigned Agreement on trust for the Buyer,

 

provided that the Seller has used reasonable endeavours to procure such
assignment.

 

6.8 Interdependent Obligations

 

The obligations of the Seller and the Buyer under clause 6.3 and clause 6.6(a)
are interdependent and must be completed simultaneously and no actions, delivery
or payment will be taken to have been made and performed until all actions,
deliveries and payments and other obligations to be performed at Settlement have
been made and performed.

 

 

20



--------------------------------------------------------------------------------

6.9 Property and Risk

 

  (a) The risk in the Project Interest remains with the Seller up until but
excluding the Effective Time, at which time risk in the Project Interest will
pass to the Buyer and the Buyer shall effect and maintain its own insurances and
shall have no right to seek insurance coverage in relation to the Project
Interest under any policy of insurance procured by the Seller or any of its
Related Corporations.

 

  (b) The title to and property in the Project Interest remains with the Seller
up until Settlement, at which time title to and property in the Project Interest
will pass to the Buyer. During the Interim Period, the Seller will, subject to
Settlement taking place, act in the manner as set out in clauses 15 and 16.

 

6.10 Further Assurance

 

On and after Settlement, the Seller shall from time to time at the request of
the Buyer sign any further documents as may be reasonably necessary to perfect
the transfer to the Buyer of the Project Interest.

 

6.11 No warranty

 

  (a) The Seller does not warrant or represent that:

 

  (i) the lists of Authorisations and Assigned Agreements set out Annexure F and
Annexure B to this Agreement respectively are complete or exhaustive; or

 

  (ii) that all the Assigned Agreements set out in Annexure B are still valid or
subsisting or have not been superseded by other arrangements.

 

  (b) In the event the Seller or the Buyer discovers any additional
Authorisation or Assigned Agreement which are not set out in the lists of the
same, the Parties shall co-operate fully and use reasonable endeavours to
transfer or assign such Authorisation or Assigned Agreement, to the extent it is
lawful and possible to do so.

 

7. Performance bonds

 

7.1 Performance Bonds

 

Without affecting the Buyer’s obligation under clause 6.3(b)(ii), the Seller and
Buyer must take all necessary steps to procure the release or refund of the
Performance Bonds promptly after Settlement including, without limitation, in
the case of the Buyer, by procuring the issue of the Replacement Performance
Bonds as soon as reasonably possible.

 

7.2 Indemnity

 

Until the Performance Bonds are released or refunded in accordance with clause
7.1, the Buyer will, with effect from the Effective Time but subject to
Settlement, indemnify the Seller in relation to all claims or calls made under
or pursuant to the Performance Bonds as well as all fees to maintain the
Performance Bonds beyond a date 3 months after Settlement.

 

 

21



--------------------------------------------------------------------------------

8. Obligations after settlement

 

8.1 Access to data records and assistance

 

  (a) For a period of five years after the Settlement Date, the Buyer shall
allow the Seller (at the Seller’s reasonable cost) and its representatives
reasonable access to and to copy the Business Records during business hours.

 

  (b) If, at any time at or after Settlement, the Buyer employs any person who
was formerly employed by Newmont, the Subsidiary or any of their Related
Corporations at or in connection with the Business and that person has knowledge
or information, or is capable of giving evidence, which Newmont or the
Subsidiary considers (acting reasonably) may be of assistance to Newmont, the
Subsidiary or any of their Related Corporations in connection with any
litigation or claim of any kind brought or made against any one or more of
Newmont, the Subsidiary or any of their Related Corporations, subject to Newmont
or the Subsidiary or any of their Related Corporations entering into appropriate
arrangements with the Buyer in relation to the cost of providing such
assistance, the Buyer must use reasonable efforts to allow Newmont, the
Subsidiary or any of their Related Corporations access to that person and must
actively encourage that person to assist Newmont, the Subsidiary and their
Related Corporations (at the Seller’s cost) to the fullest extent of that
person’s ability.

 

8.2 Authorisations

 

  (a) The Buyer shall be responsible at its cost for applying for any issuance
or re-issuance (as the case may be) of the Authorisations that are not capable
of transfer as well as all other and other licences, consents, permits,
authorities and approvals that are required for the Business. The Seller will do
all things reasonably necessary and provide all necessary co-operation and
assistance to the Buyer to enable the Buyer to obtain an issue or re-issue (as
the case may be) of such Authorisations.

 

  (b) In relation to the Groundwater Licences, the Seller shall procure the
Seller’s Guarantor to allow the Buyer, to the extent permissible by law, to use
and draw on the ground water in accordance with the Groundwater Licences for a
period of 12 months from Settlement or until new groundwater licences are issued
to the Buyer (whichever shall be the earlier), provided that the Buyer shall,
with effect from Settlement, use all reasonable endeavours, at its cost, to
apply for new groundwater licences from the authorities required for the
Business.

 

8.3 Transitional Arrangements

 

On and from Settlement, the parties will co-operate in good faith and will use
their best endeavours to give effect to the Transitional Arrangements.

 

9. Employees

 

9.1 Offer letters

 

  (a) On or before the date of the satisfaction of the last Condition Precedent,
the Buyer must issue to the Employees a letter in the form of Annexure I under
which the Buyer offers continuing employment as and from the Settlement Date on
substantially the same terms and conditions subject to a change in the employing
entity from Newmont to the Buyer.

 

 

22



--------------------------------------------------------------------------------

  (b) The offer of continuous employment is not retractable by the Buyer and
must remain open at least until the Settlement Date unless an Employee is, prior
to the Settlement Date, made redundant or otherwise ceases to be employed by
Newmont at which time the offer lapses unless extended in writing at the
complete discretion of the Buyer.

 

  (c) At the same time as the offers referred to in clause 9.1(a) are made,
Newmont must issue to each Employee a letter in the form of Annexure J, in which
Newmont indicates that by accepting the Buyer’s offer of employment the Employee
will resign their employment or cease their employment by consent with the
Newmont and will commence employment with the Buyer with effect from the
Settlement Date.

 

  (d) Newmont will use its best efforts to procure each Employee’s resignation
and/or consent to transfer employment to the Buyer.

 

9.2 Excluded Persons

 

The Buyer acknowledges that the persons listed in Annexure H will not on or
before the Settlement Date be offered any continuing employment by the Buyer
without the consent of the Seller and will remain as employees of Newmont, the
Seller’s Guarantor or any of their Related Corporation.

 

9.3 Newmont’s obligations

 

Newmont must on the Effective Time:

 

  (a) pay to each Employee who is still in Newmont’s employment all accrued
wages, salary, commissions and bonuses in respect of that Employee’s contract of
employment, statute, Australian Workplace Agreement, award, agreement,
(certified, registered or otherwise) or other arrangement or an order made by a
court or tribunal under statute up to the Effective Time (pro rata or
otherwise); and

 

  (b) ensure that all Superannuation Commitments due to be made by Newmont on or
before the Effective Time in respect of each Transferring Employee have been
made; and

 

  (c) Newmont unconditionally and irrevocably indemnifies the Buyer and will at
all times keep the Buyer indemnified from and against all actions, suits,
claims, demands, losses, obligations, liabilities and damages arising directly
or in directly from, and any costs, charges and expenses incurred in connection
with the entitlements to be paid or satisfied by Newmont under clauses 9.3(a)
and 9.3(b).

 

9.4 Buyer’s Obligations – Transferring Employees

 

  (a) From the Effective Time but subject to Settlement taking place, the Buyer
will be responsible for the provision and payment (and indemnify Newmont) in
relation to:

 

  (i) all annual leave and long service leave (including loadings) accrued by
Transferring Employees prior to and after Effective Time and allow to each
Transferring Employee an entitlement to sick leave which includes sick leave
entitlements that had accrued to that Employee as an employee of Newmont but
were untaken at the Effective Time and Newmont will not be responsible for such
accrued entitlements; and

 

  (ii) all wages, salary, commissions and bonuses which accrue to Transferring
Employees from the Effective Time.

 

 

23



--------------------------------------------------------------------------------

  (b) From the Settlement Date the Buyer will:

 

  (i) treat the period of service (including any period of service deemed by
award, statute or contract) which each Transferring Employee had with Newmont as
continuous service with the Buyer under the Long Service Leave Act 1958 (WA);

 

  (ii) at least three Business Days before the Settlement Date notify the Seller
which Employees have accepted the Buyer’s offer of continuing employment and
provide the Seller with a copy of each such offer and the acceptance thereof;

 

  (iii) not do or omit to do anything in the course of negotiations with the
Employees whereby the Seller’s or Newmont’s reputation or relationship with the
Employees is harmed;

 

  (iv) agree for the purposes of termination payments, severance payments and
redundancy payments that:

 

  (A) the continuity of the employment of Transferring Employees will not be
broken by reason of the sale of the Business; and

 

  (B) the period of employment which the Transferring Employees had with Newmont
shall be deemed to be service of the Transferring Employee with the Buyer;

 

  (v) be obliged:

 

  (A) to recognise including for the purposes of subsection 170CM of the
Workplace Relations Act 1996 (Cth) the Transferring Employees’ entire period of
service with Newmont as continuous service with the Buyer;

 

  (B) to:

 

  (I) give the period of notice that is equivalent to the Relevant Period; or

 

  (II) pay the Relevant Amount of Compensation,

 

in the event that the Buyer terminates the Transferring Employees’ employment
during the period starting from the Settlement Date that is equivalent to the
Relevant Period; and

 

  (vi) be responsible to and indemnify Newmont and the Subsidiary in respect of
any breach of its obligations under this clause 9.3(a)

 

9.5 Acknowledgment

 

Each party acknowledges that the employees offered employment by the Buyer under
clause 9.1 do not include the Excluded Persons.

 

9.6 Non-Transferring Employees

 

The employment of each Non-Transferring Employee will continue until terminated
by Newmont, and the Buyer has no obligations (employment or otherwise)
whatsoever to any Non-Transferring Employee at any time.

 

 

24



--------------------------------------------------------------------------------

10. Superannuation

 

10.1 Newmont’s Fund

 

For each Transferring Employee who is enrolled in the Newmont’s Fund, and
subject always to the Transferring Employee being entitled to exercise his or
her choice of superannuation fund pursuant to State and Commonwealth legislation
and subject also to the Transitional Arrangements:

 

  (a) at the election of the Buyer, the Seller will procure that the Buyer
becomes a participating employer of the Newmont’s Fund and the Buyer shall on
and from the Effective Time, but subject to Settlement, make all necessary
contributions to the Newmont’s Fund in respect of each Transferring Employee;

 

  (b) the Buyer must as soon as practically possible after the Settlement Date
(and in any event no later than six months after Settlement in the event the
Buyer makes the election under clause 10.1(a), or 90 days after Settlement (in
the event the Buyer does not make the election under clause 10.1(a)):

 

  (i) arrange for that Transferring Employee to be offered membership of an
alternative superannuation fund (New Fund) which will provide for that Employee
benefits no less favourable than those conferred by the Newmont’s Fund; and

 

  (ii) contribute to the New Fund for that Transferring Employee amounts which
are at least equivalent to the contributions the Seller, or its Related
Corporation, made or deemed to have been made to the Newmont’s Fund for that
Transferring Employee immediately before the Settlement Date; and

 

  (c) if that Transferring Employee consents, Newmont ensure that the trustee of
the Newmont’s Fund pays to the New Fund the Transferring Employee’s entitlement
to benefits in the Newmont’s Fund as at the date of payment.

 

10.2 Transfer on Settlement

 

Any transfers of membership and of entitlement under this clause shall take
place on the Settlement Date or so soon thereafter as is reasonably practicable
(but in any event no later than the relevant time period as set out in clause
10.1(a)) and the amounts to be transferred in accordance with this clause shall
be calculated as at the date of such transfer.

 

11. Warranties by the Seller and the Seller Guarantor

 

11.1 Seller Warranties and representations

 

The Seller represents and warrants to the Buyer as at the date of this Agreement
(which representations and warranties shall survive Settlement) but subject to
any matter, fact, thing or circumstance disclosed in the Disclosure Materials
that:

 

  (a) the execution and delivery of this Agreement has been duly and validly
authorised by all necessary corporate action on behalf of the Seller;

 

 

25



--------------------------------------------------------------------------------

  (b) the Seller has corporate power and lawful authority to execute and deliver
this Agreement and to observe and perform or cause to be observed and performed
all of its obligations in and under this Agreement;

 

  (c) there is nothing of which the Seller is aware which would cause this
Agreement not to constitute a legal, valid and binding obligation of the Seller;

 

  (d) subject to the satisfaction of the Condition Precedent and any necessary
consent, approval or co-operation concerning the assignment or novation of any
Assigned Agreements, this Agreement does not conflict with or constitute or
result in a material breach of or default under any provision of the Seller’s
constitution or under any agreement, deed, writ, order, injunction, judgment,
law, rule or regulation to which the Seller is a party or is subject or by which
the Seller is bound in a manner which may materially and adversely affect the
rights and interests of the Buyer under this Agreement;

 

  (e) subject to the satisfaction of the Condition Precedent and any necessary
consent, approval or co-operation concerning the assignment or novation of any
Assigned Agreements, the Seller has full right, power and authority to sell,
assign and transfer the Project Interest to the Buyer in accordance with this
Agreement;

 

  (f) subject to due registration of transfers of Tenements in favour of Seller
the registration of which is pending, the perfection of the Deeds and to all
other matters which would be disclosed by searches of the Tenements conducted at
the Department on the Business Day prior to the execution of this Agreement and
except for the Permitted Encumbrances, to the best of the Seller’s information,
knowledge or belief, the Seller holds the absolute beneficial title and all
proprietary rights of any nature in the Project Interest and no other person has
any proprietary rights of any nature in respect of the Project Interest;

 

  (g) upon Settlement, the Project Interest will be free from all Encumbrances
(other than the Permitted Encumbrances, the Assumed Liabilities, the Existing
Claims and the Environmental Liabilities);

 

  (h) subject to all matters which would be disclosed by searches of the
Tenements conducted at the Department on the Business Day prior to the execution
of this Agreement and to the grant, in due course, of applications for exemption
from expenditure requirements applicable to Tenements which have been lodged (as
to the grant of which no warrant or representations is made) to the best of the
Seller’s information, knowledge or belief the Tenements are validly subsisting
and in full force and effect;

 

  (i) except for the Permitted Encumbrances and as would be disclosed by
searches of the Tenements conducted at the Department on the Business Day prior
to the execution of this Agreement, to the best of the Seller’s information,
knowledge or belief there is not any tribute, production or profit sharing,
royalty, carried interest, toll treatment or smelting, production sale or
delivery or similar arrangement of similar agreement or arrangement affecting
any of the Tenements or any metals or minerals which may be derived from any of
them which was granted, created or otherwise entered into by Seller;

 

  (j) there are no unsatisfied writs of execution relating to any of the Project
Interest;

 

  (k) to the best of the Seller’s information, knowledge or belief applications
for exemption

 

 

26



--------------------------------------------------------------------------------

from the expenditure requirements applicable to the Tenements have been lodged
where appropriate in accordance with prudent mining tenement management
practices and to the best of the Seller’s information, knowledge or belief,
there is no information contained in any of those applications is untrue or
otherwise materially misleading or deceptive;

 

  (l) no receiver or administrator has been appointed of the whole or any part
of the Project Interest or undertaking of the Business, and no such appointment
has been threatened or is envisaged by the Seller, and no judgment has been
obtained nor any execution or process of any court or other authority been
issued against or been levied or enforced upon the Seller partly or wholly in
respect of the Business or the Project Interest or any part thereof;

 

  (m) the Seller is not in liquidation or administration, and no order petition,
application, proceeding, meeting or resolution has been made, presented,
brought, called, threatened or passed for the purpose of liquidating the Seller
or placing the Seller in administration;

 

  (n) no mortgagee is or is entitled to be in possession of the whole or any
part of the Project Interest or Business;

 

  (o) subject to the Existing Claims, there is no litigation current or pending
or, to the best of the Seller’s information knowledge or belief, threatened,
against the Seller which might in any way affect the Seller’s title to any of
the Project Interest;

 

  (p) there is no circumstance or fact of which, to the best of the Seller’s
information, knowledge or belief, involves the Business which may result in the
revocation of or variation in any material respect of any of the Authorisations
held by the Seller in connection with the ownership of the Project Interest or
the carrying on of the Business or any part thereof or which would hinder or
prevent the transfer or grant thereof to the Buyer;

 

  (q) to the best of the Seller’s information, knowledge or belief there is not
and at the Settlement Date there will not be any subsisting or imminent
contravention of any of the Authorisations obtained by or on behalf of the
Seller in relation to the Business including any Authorisation obtained under an
Environmental Law;

 

  (r) to the best of the Seller’s information, knowledge or belief, the Seller
is not in breach or contravention of or default under or non-compliance with any
statute, rule, regulation or by-law, whether Commonwealth, State or Municipal,
applicable to the Business or by which it may be bound including an
Environmental Law and the Seller has not received notice that it may be in such
default contravention or breach;

 

  (s) to the best of the Seller’s information, knowledge or belief, there are no
actions, suits or proceedings pending or threatened against the Seller in any
way relating to the Project Interest or the Business by or before any court or
governmental authority or agency concerning any non-compliance or alleged
non-compliance with any regulation or requirements including, without
limitation, any condition applying to any Authorisation;

 

  (t) to the best of the Seller’s information, knowledge or belief, there are no
orders, notices or requirements of any government body or governmental authority
or provisions of any legislation affecting or relating to or which may affect or
relate to the Business, the Project Interest or the Authorisations which have
not been complied with;

 

27



--------------------------------------------------------------------------------

  (u) subject to the Existing Claims and to the best of the Seller’s
information, knowledge or belief:

 

  (i) there are no litigation, suits, arbitration, claims, demands or
proceedings against the Seller, either at law or in equity, or before or by any
governmental agency or arbitrator pending or to the best of the knowledge of the
Seller threatened, against to the Project Interest or the Business;

 

  (ii) there are no unsatisfied or outstanding judgments, orders, decrees or
stipulations materially affecting the Seller, the Project Interest or the
Business, or to which it is or may become a party;

 

  (iii) the Seller neither knows of nor has any grounds to know of any basis of
any government investigation relating to the Project Interest or the Business;
and

 

  (iv) there are no claims against the Seller pending or threatened which if
valid would constitute or result in a breach of any representation, warranty or
covenant herein;

 

  (v) to the best of the Seller’s information, knowledge or belief, the Seller
has not received any written communications which have not been fully complied
with and cleared concerning alleged violations of any Environmental Law or
claims with respect to environmental matters with respect to the Business;

 

  (w) to the best of the Seller’s information, knowledge or belief, all
Authorisations required under any applicable Environmental Law to own and
operate the Business have been obtained and are in good standing;

 

  (x) to the best of the Seller’s information, knowledge or belief, and other
than rehabilitation obligations arising out of any Mining or Exploration
activities undertaken by the Seller or any other person on or in respect of the
Tenements, there are not, and at Settlement will not be any, material
Environmental Liabilities in relation to the Project Interest or the Business;

 

  (y) the Seller has not purposely or knowingly withheld any information which
could render any of the Disclosure Materials misleading in any material respect;

 

  (z) to the best of the Seller’s information, knowledge or belief, the
information set out in the Recitals and Schedules to this Agreement and all
other letters, documents and communications supplied or conveyed to the Buyer or
the Buyer’s agents, employees or advisers by the Seller or any of the Seller’s
agents, employees or advisers, is true and accurate in all material respects and
is not misleading;

 

  (aa) to the best of the Seller’s information, knowledge or belief, the
particulars of the Employees contained in Annexure G are true and correct in all
material particulars;

 

  (bb) Newmont has made timely payments of any taxes required to be deducted and
withheld from the wages and salaries paid to the Employees, and Newmont have
paid all Employees in accordance with all applicable awards, legislation or
agreements whether registered or otherwise;

 

  (cc) the Seller has fully complied with each of its Superannuation
Commitments;

 

  (dd) the Seller enjoys exclusive peaceful and undisturbed possession under the
Licence subject to the terms of the Licence;

 

 

28



--------------------------------------------------------------------------------

  (ee) the Licence is valid subsisting and enforceable in accordance with its
terms, and the Seller has duly complied with and fulfilled all the Seller’s
obligations and duties thereunder;

 

  (ff) save in relation to matters previously disclosed to the Buyer or
otherwise expressly provided in this Agreement, to the best of the Seller’s
information, knowledge or belief the Seller has run the Business prior to the
Effective Time with the assets that it is selling to the Buyer under this
Agreement;

 

  (gg) to the best of the Seller’s information, knowledge or belief, none of the
Plant and Equipment has been or has been agreed to be let on hire or hire
purchase or sold on deferred terms;

 

  (hh) to the best of the Seller’s information, knowledge or belief, the Seller
is not in default under or in violation of any provision of the Assigned
Agreements or any other agreement, obligation or arrangement to which it is a
party or by which it is or may be bound or to which the Business or the Project
Interest are subject nor having made all due and proper enquiries has the Seller
any knowledge of the invalidity of or grounds for rescission or avoidance or
repudiation of any agreement entered into by it and the Seller has not received
notice of any intention to terminate any such agreement;

 

All representations and warranties contained in this clause 11.1 shall be true
and correct in every material respect as at Settlement and with the same effect
as though such representations and warranties had been made at and as of that
time.

 

11.2 Seller’s Guarantor Warranties and Representations

 

The Seller’s Guarantor warrants and represents to the Buyer as at the date of
this Agreement (which warranties and representations shall survive Settlement),
that:

 

  (a) the execution and delivery of this Agreement has been duly and validly
authorised by all necessary corporate action on behalf of the Seller’s
Guarantor;

 

  (b) the Seller’s Guarantor enters into this Agreement on its own behalf and
does not enter into this Agreement as trustee for and on behalf of any trust;

 

  (c) the Seller’s Guarantor has full corporate power and lawful authority to
execute and deliver this Agreement and to observe and perform or cause to be
observed and performed all of its obligations is and under this Agreement;

 

  (d) there is nothing of which the Seller’s Guarantor is aware which would
cause this Agreement not to constitute a legal, valid and binding obligation of
the Seller’s Guarantor;

 

  (e) this Agreement does not conflict with or constitute or result in a
material breach of or default under any provision of the constitution of the
Seller’s Guarantor or under any agreement, deed, writ, order, injunction,
judgment, law, rule or regulation to which the Seller’s Guarantor is a party or
is subject or by which the Seller’s Guarantor is bound;

 

  (f) no statutory, governmental or other consent, authority or permission is
necessary for the execution and performance of this Agreement by the Seller’s
Guarantor except as is expressly provided for in this Agreement; and

 

 

29



--------------------------------------------------------------------------------

  (g) no receiver, receiver and manager, provisional liquidator, liquidator,
administrator, official manager or any like person has been appointed in respect
of the Seller’s Guarantor nor have any steps been taken for, and nor is the
Seller’s Guarantor aware of any act, fact, matter or circumstance which may be
likely to give rise to any steps being taken for, the appointment of such a
receiver, receiver and manager, provisional liquidator, liquidator,
administrator, official manager or like person.

 

All representations and warranties contained in this clause 11.2 shall be true
and correct in every material respect as at Settlement and with the same effect
as though such representations and warranties had been made at and as of that
time.

 

11.3 Claim for breach of warranty

 

Any claim by the Buyer for any breach of any of the Seller Warranties and the
Seller Guarantor’s warranties:

 

  (a) must be made in writing to the Seller and the Seller Guarantor on or
before the expiry of 12 months from Settlement (failing which no claim will be
allowed and the Buyer agrees that the Seller and the Seller’s Guarantor will
have no liability of any kind in relation to the Seller Warranties);

 

  (b) must contain particulars of the exact nature of the alleged breach; and

 

  (c) must be for an amount exceeding $750,000.

 

12. Warranties by the Buyer and the Buyer’s Guarantor

 

12.1 Warranties and representations

 

The Buyer and the Buyer’s Guarantor warrant, and represent to Seller as at the
date of this Agreement (which warranties and representations shall survive
Settlement) that:

 

  (a) the execution and delivery of this Agreement has been duly and validly
authorised by all necessary corporate action on behalf of the Buyer and the
Buyer’s Guarantor;

 

  (b) the Buyer and the Buyer’s Guarantor both enter into this Agreement on
their own behalf and do not enter into this Agreement as trustee for and on
behalf of any trust;

 

  (c) the Buyer and the Buyer’s Guarantor have full corporate power and lawful
authority to execute and deliver this Agreement and to observe and perform or
cause to be observed and performed all of their obligations in and under this
Agreement;

 

  (d) there is nothing of which the Buyer or the Buyer’s Guarantor is aware
which would cause this Agreement not to constitute a legal, valid and binding
obligation of the Buyer or the Buyer’s Guarantor;

 

  (e) this Agreement does not conflict with or constitute or result in a
material breach of or default under any provision of the constitutions of the
Buyer and the Buyer’s Guarantor or under any agreement, deed, writ, order,
injunction, judgment, law, rule or regulation to which the Buyer or the Buyer’s
Guarantor is a party or is subject or by which the Buyer or the Buyer’s
Guarantor is bound;

 

  (f) no statutory, governmental or other consent, authority or permission is
necessary for the execution and performance of this Agreement by the Buyer or by
the Buyer’s Guarantor except as is expressly provided for in this Agreement;

 

 

30



--------------------------------------------------------------------------------

  (g) no receiver, receiver and manager, provisional liquidator, liquidator,
administrator, official manager or any like person has been appointed in respect
of the Buyer or the Buyer’s Guarantor nor have any steps been taken for, and nor
is the Buyer or the Buyer’s Guarantor aware of any act, fact, matter or
circumstance which may be likely to give rise to any steps being taken for, the
appointment of such a receiver, receiver and manager, provisional liquidator,
liquidator, administrator, official manager or like person;

 

  (h) the issue of the Shares constituting the Share Component to the Share
Subscriber complies with:

 

  (i) the constitution documents of the Buyer’s Guarantor;

 

  (ii) any agreement created by the Buyer’s Guarantor or its shareholders;

 

  (iii) the Corporations Act and any other applicable law; and

 

  (iv) any governmental consent or contractual consent relating to the Buyer’s
Guarantor or its assets, or any marketable securities issued by the Buyer’s
Guarantor;

 

  (i) the Shares constituting the Share Component will upon issue to the Share
Subscriber be fully paid, listed and freely traded on the ASX and registered in
the register of members of the Buyer in the name of the Seller or its nominee;

 

  (j) all regulatory and other approvals and consents for the listing of the
Shares constituting the Share Component on the ASX will be obtained;

 

  (k) the Share Subscriber or its nominee will hold the legal interest in the
Shares constituting the Share Component upon issue free and clear of any
security interest, whether created by the Buyer or otherwise save as provided
for in 6.4(c).

 

All representations and warranties contained in this clause 12.1 shall be true
and correct in every material respect as at Settlement and with the same effect
as though such representations and warranties had been made at and as of that
time.

 

12.2 Buyer’s Acknowledgements

 

The Buyer acknowledges and agrees that:

 

  (a) it is a sophisticated purchaser who has made its own independent
investigations in relation to the Project Interest and (other than as expressly
provided in this Agreement including the Seller Warranties) is relying solely on
its own knowledge in entering into this Agreement;

 

  (b) other than as expressly stated in this Agreement, it is not relying upon
any information provided by or on behalf of, or any warranty or representation
of, Seller, any other Related Corporation of the Seller or any of the officers,
employees agents or representatives of the Seller or any other Related
Corporation of the Seller;

 

  (c) the environmental obligations and Environmental Liabilities, including
(without limitation) the environmental obligations or Environmental Liabilities
in relation to:

 

  (i) transferring all applicable licences and other approvals to the Buyers;

 

31



--------------------------------------------------------------------------------

  (ii) obtaining all required licences or other approvals;

 

  (iii) complying with all past, current and future conditions relating to
applicable licences and other approvals;

 

  (iv) identification, reporting and remedy of any past, present or future
contamination,

 

  (v) rehabilitation, including (without limitation) under applicable licences,
other approvals, Tenements and land holding conditions, legislation or
regulation;

 

  (vi) monitoring and reporting in respect of tailings facilities and
groundwater well licences; and

 

  (vii) third party actions under applicable legislation or common law including
(without limitation) in nuisance or negligence,

 

may exist or be imposed and the Buyer will assume full responsibility in respect
of all prior, existing and future environmental obligations and Environmental
Liabilities affecting the Project Interest purchased by it;

 

  (d) the grant, and any conditions applicable to any grant, of any application
for the grant of any Tenement are at the discretion of the Department and the
Minister, and that the application may not be granted; and

 

  (e) other than as expressly stated in this Agreement, all warranties and
representations (whether implied by applicable law, equity or otherwise) are
excluded to the full extent allowed by law or equity (as applicable); and.

 

 

  (f) other than as expressly set out under the Seller Warranties, the Project
Interest are transferred on an “as is” basis and the Seller does not make any
representation or warranty as to the state, conditions, quality,
merchantability, accuracy, safety, reliability or fitness for a particular
purpose of the Project Interest.

 

12.3 Claim for breach of warranty

 

Any claim by the Seller for any breach of any of the warranties of the Buyer or
the Buyer’s Guarantor set out in this clause:

 

  (a) must be made in writing to the Buyer or the Buyer’s Guarantor (as the case
may be) on or before the expiry of 12 months from Settlement (failing which no
claim will be allowed and the Seller agrees that the Buyer and the Buyer’s
Guarantor will have no liability of any kind in relation to the Seller
Warranties);

 

  (b) must contain particulars the exact nature of the alleged breach; and

 

  (c) must be for an amount exceeding $750,000.

 

32



--------------------------------------------------------------------------------

13. Assumption and discharge of obligations and liabilities and related
indemnities

 

  (a) Unless otherwise provided under clause 13(b) or 13(c), the Seller shall
remain liable for all obligations and liabilities relating to the operation,
development and maintenance of the Project Interest or the Business (including
the Trade Creditor Liabilities and all rates, taxes and other outgoings) which
have fallen due for payment or performance prior to the Effective Time
(including, for avoidance of doubt, under the Assigned Agreements (whether or
not assigned or novated)) and under the agreements or other documents
constituting or relevant to the Permitted Encumbrances or arising in tort or
pursuant to any statute or legislation.

 

  (b) Subject to Settlement, on and from the Effective Time, the Buyer agrees to
assume and pay, perform, and discharge all duties, obligations and liabilities:

 

  (i) constituting the Assumed Liabilities (irrespective of whether such duties,
obligations or liabilities have arisen prior to the Effective Time or
otherwise); and

 

  (ii) relating to the operation, development and maintenance of the Project
Interest or the Business (including all rates, taxes and other outgoings), on or
after the Effective Time, including, for avoidance of doubt, under the Assigned
Agreements (whether or not assigned or novated) and under the agreements or
other documents constituting or relevant to the Permitted Encumbrances or
arising in tort or pursuant to any statute or legislation.

 

  (c) For the avoidance of doubt and notwithstanding anything to the contrary
contained in this Agreement, the Buyer:

 

  (i) acknowledges the existence of the Existing Claims and the Environmental
Liabilities;

 

  (ii) agrees that the Buyer shall, on and from the Effective Time, be
responsible for the Environmental Liabilities and the conduct of the Existing
Claims, irrespective of whether the circumstances giving rise to the Environment
Liabilities or the Existing Claims have occurred before or after the Effective
Time;

 

  (iii) agrees that as and from the Effective Time the risk of any adverse
consequences flowing from the determination of the Existing Claims lies with the
Buyer; and

 

  (iv) agrees that the Buyer shall have no Claim against the Seller in respect
of, relating to or arising out of the Existing Claims or the Environmental
Liabilities.

 

14. Indemnity

 

14.1 Indemnity by the Seller

 

The Seller hereby indemnifies and shall keep indemnified the Buyer from and
against and in respect of any Claims whatsoever which may be taken or made
against the Buyer or which the Buyer may incur or suffer as a direct or indirect
consequence of any breach by the Seller of any of the warranties set out in
clause 11.

 

33



--------------------------------------------------------------------------------

14.2 Indemnity by the Buyer

 

The Buyer hereby indemnifies and shall keep indemnified the Seller from and
against and in respect of any Claims whatsoever which may be taken or made
against the Seller or which the Seller may incur or suffer:

 

  (a) in relation to or in connection with the Assumed Liabilities, including
for the avoidance of doubt, in relation to or in connection with any and all
liabilities and obligations that the Seller will, under the terms of the Deeds,
continue to be responsible for, but is otherwise expressed to be assumed by the
Buyer under this Agreement; and

 

  (b) as a direct or indirect consequence of any breach by the Buyer of:

 

  (i) any of its obligations under this Agreement;

 

  (ii) the Buyer’s warranties set out in this Agreement;

 

  (iii) the Buyer’s obligations under the Mining Act for any revegetation or the
rehabilitation of the Tenements including, for the avoidance of doubt, any such
obligations which may have arisen prior to Settlement; and

 

  (iv) in respect of any matter or thing done or admitted to be done by the
Buyer under this Agreement or which arises out of the conduct of the Tenements
by the Buyer or out of any act or omission made by the Buyer before the date
upon which this Agreement has been signed by both Parties.

 

15. Period prior to Effective Time

 

15.1 Business as a going concern

 

During the period between the date of this Agreement and the Effective Time, the
Seller shall remain in possession of the Project Interest and shall carry on the
Business as a going concern in the ordinary course of business.

 

15.2 Conduct of activities

 

During the period between the date of this Agreement and the Effective Time, the
Seller shall, to the extent that it is reasonably able to do so having regard to
the rights of third parties under the Assigned Agreements, use all reasonable
endeavours to ensure that:

 

  (a) the operations relating to the Project Interest are conducted:

 

  (i) in a reasonable and proper manner;

 

  (ii) in the ordinary course of business;

 

  (iii) with due regard for the interests of the Buyer as the purchaser of the
Project Interest;

 

34



--------------------------------------------------------------------------------

  (iv) subject to this clause 15, in consultation with the Buyer wherever
possible and in accordance with the Transitional Arrangements; and

 

  (v) in a manner consistent with the Budget;

 

  (b) the Tenement holders comply with any requirement, notice, order or
direction given by any Governmental body in relation to the Tenements;

 

  (c) no substantial new commitments or undertakings are entered into by or on
behalf of the Tenement holders otherwise than in accordance with the
Transitional Arrangements and consistent with the Budget;

 

  (d) no right or interest in the Project Interest (or part of it) is disposed
of;

 

  (e) all material obligations under contracts which are binding upon the
Tenement holders are complied with;

 

  (f) all assets comprising the Project Interest, and in particular, all Plant
and Equipment (including vehicles) are kept and maintained in working order and
condition (fair wear and tear excepted) and operations relating to the Project
Interest, including any mining or exploration operations, are conducted as they
are conducted at the date of this Agreement so as to preserve the project as a
going concern;

 

  (g) any mining or exploration operations are carried on in a good and
workmanlike and commercially reasonable manner and in accordance with proper
engineering, mining and processing methods, procedures and practices;

 

  (h) no contract or commitment which has a duration longer than 12 months or
which is other than in accordance with the normal operation of any operations
relating to the Project Interest is entered into;

 

  (i) trade creditors are paid and all supplies to the operations relating to
the Project Interest are maintained;

 

  (j) no material expenditure or liability of a capital nature (including the
acquisition of any asset under lease or hire purchase) which is not included in
the Budget is incurred; and

 

  (k) other than the sales of Concentrates which gave rise to the Excluded
Amounts, ensure that there are no further shipments of Concentrates until after
the Effective Time.

 

15.3 Project Costs

 

During the period between the date of this Agreement and the Effective Time and
to the extent that it is reasonably able to do so having regard to the rights of
third parties under the Assigned Agreements, the Seller will not incur any
Project Costs:

 

  (a) less than $500,000 (if not provided in the Budget) or if provided in the
Budget, in excess of the amount allocated in the Budget by less than of
$500,000, without a Buyer Representative’s prior written consent; and

 

  (b) in excess of $500,000 (if not provided in the Budget) or if provided in
the Budget, is in excess of $500,000 over the amount provided in the Budget
without the Buyer’s prior written consent.

 

35



--------------------------------------------------------------------------------

15.4 Maintenance of Tenements

 

During the period between the date of this Agreement and the Effective Time, the
Seller shall, to the extent that the Assigned Agreements do not transfer this
obligation to a third party:

 

  (a) maintain or cause to be maintained the Tenements in good standing and in
full force and effect;

 

  (b) prosecute or cause to be prosecuted the Applications with due diligence;
and

 

  (c) perform or cause to be performed all obligations relevant to the Tenements
in accordance with the conditions of the Tenements and the provisions of the
Mining Act.

 

15.5 Assigned Agreements

 

During the period between the date of this Agreement and the Effective Time:

 

  (a) the Seller shall not amend or agree to amend any of the Assigned
Agreements except with the Buyer’s consent, such consent not to be unreasonably
withheld; and

 

  (b) as between the Seller and the other party or parties to the Assigned
Agreement, the Seller shall perform all of it obligations under the Assigned
Agreements.

 

15.6 No Disposal

 

During the period between the date of this Agreement and the Effective Time, the
Seller covenants that it will not:

 

  (a) execute or grant any Encumbrances over any part of the Project Interest;
or

 

  (b) sell, lease, or otherwise dispose or part with possession with any part of
the Project Interest except in the ordinary course of its ordinary operations in
relation to the Project Interest.

 

15.7 Information and access

 

During the period between the date of this Agreement and the Effective Time:

 

  (a) The Seller shall keep the Buyer informed as to the operations and
activities upon the Tenements and any other matter coming to the Seller’s
attention which would reasonably be relevant to an intending purchaser of the
Project Interest.

 

  (b) The Seller shall have regular meetings with nominees of the Buyer to
discuss work programmes and expenditures relating to the Project Interest.

 

  (c) The Seller shall keep the Buyer informed of all occurrences which may have
a material adverse effect on the Project Interest.

 

  (d) The Seller shall forward to the Buyer a copy of all communications
received from any third party or from any Government body which relate to the
Tenements or any activities upon the Tenements.

 

  (e) The Seller shall, upon the receipt of reasonable notice from the Buyer,
allow the Buyer and its employees, agents and advisers reasonable access to the
Tenements, the

 

36



--------------------------------------------------------------------------------

       Licensed Premises and the Business during normal working hours on a
Business Day for the purposes of satisfying itself that the Seller Warranties
are true and accurate for the purposes of satisfying the Condition Precedent
referred to in clause 3.1(b) and for the purpose of ensuring the effective
transition of the Business after Settlement, provided such access shall not
unduly disturb the operations of the Business.

 

15.8 Estimate of various assets and liabilities

 

  (a) The Buyer acknowledges that it has been given the opportunity prior to the
execution of this Agreement to inspect the records of the Business, which the
Buyer is satisfied with. From such inspections the Seller and the Buyer have
jointly estimated that the Business will have assets and liabilities (not
exhaustive) consisting of the following as at the Effective Time:

 

  (i) Cash on hand and the credit balances of all bank accounts held by or on
behalf of the Seller in relation to the Business of approximately $1,690,000;

 

  (ii) Receivables with a book value of approximately $3,290,000;

 

  (iii) Store Inventories with a book value of approximately $5,100,000;

 

 

  (iv) stockpiles at the Tenements with a book value of approximately
$3,700,000;

 

  (v) Concentrates inventories of approximately 29,500 dmt;

 

  (vi) Prepayments of approximately $900,000; and

 

  (vii) creditors of approximately $16,240,000.

 

  (b) Notwithstanding clause 15.8(a), the Buyer acknowledges that the figures
set out in clause 15.8(a) are best estimates only and does not constitute a
warranty or representation by the Seller on the accuracy of those figures. In
relation to any specified class of asset or any specified class of liabilities
set out in clause 15.8(a), the Buyer shall:

 

  (i) enjoy the full benefit of a higher actual value of the asset or a lower
actual value of the liabilities; and

 

  (ii) bear the full risk of a lower actual value of the asset or a higher
actual value of the liabilities,

 

on Settlement. Any variations from the estimated values shall not be a ground
for any adjustment in the Purchase Price nor will the Buyer be entitled to make
any claim against the Seller.

 

  (c) The Seller agrees that the Buyer may have the Buyer Representatives
monitor transactions affecting the balances referred to in clause 15.8(a) in a
material way during the period between the date of this Agreement and the
Effective Time and without limiting clause 15.7, the Seller shall ensure that
the Buyer Representatives have full access to the Business to enable them to
carry out the monitoring contemplated by this clause.

 

37



--------------------------------------------------------------------------------

16. Interim Period

 

16.1 Governing Provisions

 

  (a) On and from the Effective Time, clauses 15.1 to 15.7 will continue to
apply as if the reference to “the period between the date of this Agreement and
the Effective Time” was a reference to “the Interim Period”.

 

  (b) Without limiting the obligations of the Seller under clause 16.1(a), the
Seller undertakes and agrees that it will not make any material decision in
relation to the Project Interest or the Business that is likely to prejudice the
interest of the Buyer, without first consulting a Buyer Representative.

 

16.2 Conduct of Business

 

  (a) As soon as practicable after the Effective Time, the Seller will transfer
the cash on hand and the credit balance of all bank accounts held by or on
behalf of the Seller in respect of the Business as at the Effective Time (but
excluding any Excluded Amounts) to a special purpose bank account, the
signatories of which will be 1 representative of the Seller and at least 1 Buyer
Representative (the Account). The Buyer agrees to cause the Buyer Representative
to operate the Account for the purposes of the Business (including to reimburse
the Seller as contemplated under clause 16.3) under the reasonable instructions
of the Seller during the Interim Period for the operation of the Business in the
manner carried on immediately prior to the Effective Time.

 

  (b) During the Interim Period:

 

  (i) receipts from trade debtors of the Business and sales of Concentrates,
other than the Excluded Amounts, will be paid by the Seller into the Account and
all outgoings in the ordinary course of the Business, including all trade
creditors of the Business (but excluding the Trade Creditor Liabilities and
otherwise the obligations or liabilities that are not to be assumed by the Buyer
under this Agreement) will be paid by the Seller out of the Account; and

 

  (ii) to the extent that there is a shortfall in the monies required to conduct
the Business, the Seller will contribute additional monies to the Account.

 

16.3 Reconciliation of Cash on Hand

 

At least 2 Business Days prior to Settlement, the Seller will provide to the
Buyer a reconciliation of amounts paid in to and out of the Account by the
Seller during the Interim Period, including all amounts contributed under clause
16.2(b)(ii). At Settlement, the Buyer will reimburse the Seller for any amounts
paid by the Seller under 16.2(b)(ii) to the extent that the Seller has not been
previously reimbursed from the Account.

 

16.4 Management Fee

 

In consideration of the Seller agreeing, subject to Settlement, to manage the
Business as the agent for the Buyer during the Interim Period in accordance with
the terms of this clause 16, the Buyer agrees and undertakes to pay to the
Seller a fee of $280,000 per calendar month, the first payment of which is
payable (on a pro-rated basis) on the payable on the day next following the
Effective Time, and the subsequent payments on the first day of each calendar
month thereafter during the Interim Period, with the last payment (prorated
accordingly) being paid on the first day of the first calendar month after the
Settlement Date. The Seller is authorised to deduct such fees from the Account.

 

38



--------------------------------------------------------------------------------

17. Buyer’s Guarantor’s guarantee and indemnity

 

17.1 Guarantee

 

The Buyer’s Guarantor hereby irrevocably and unconditionally guarantees to each
Seller:

 

  (a) to pay the Seller immediately on demand, all moneys and liabilities that
are now or at any time hereafter due and payable by the Buyer to the Seller
under any of the provisions of this Agreement, the Service Agreement or both;
and

 

  (b) the due and punctual performance and discharge by the Buyer of all of its
obligations under this Agreement and the Service Agreement.

 

17.2 Indemnity

 

The Buyer’s Guarantor, as a principal obligor and as a separate and independent
obligation and liability from its obligations under clause 17.1, irrevocably and
unconditionally agrees to indemnify the Seller in full on demand against all
losses, damages, expenses, proceedings and claims that may be suffered by or
brought against the Seller arising from or in connection with any of the
following:

 

  (a) the failure or refusal or neglect of the Buyer or the Buyer’s Guarantor to
fully perform any of their respective obligations under this Agreement, the
Service Agreement or both, including without limitation to any obligation to pay
any moneys due and payable to the Seller pursuant to the provisions of this
Agreement, the Service Agreement or both (as the case may be) within the time
permitted;

 

  (b) the Buyer or the Buyer’s Guarantor ceasing to be legally liable to
discharge any obligation or liability under or arising out of this Agreement,
the Service Agreement or both for any reason whatsoever;

 

  (c) the avoidance or invalidity of any assurance, obligation, liability or
payment on any ground whatsoever including without limitation avoidance under
any legislation relating to insolvency or liquidation; and

 

  (d) the enforcement or attempted enforcement (including any failure or delay
in enforcement) of the terms of this Agreement, the Service Agreement or both.

 

17.3 Provisions relating to the guarantee and indemnity

 

  (a) The Buyer’s Guarantor acknowledges that none of its obligations and
liabilities under this clause 17 shall be reduced, discharged or otherwise
adversely affected by:

 

  (i) any variation, extension, discharge, compromise, dealing with, exchange or
renewal of any right or remedy which the Seller may now or hereafter have from
or against the Buyer;

 

  (ii) any termination, amendment, variation, novation or supplement of or to
this Agreement or any grant of time, indulgence, waiver or concession to the
Buyer or the Buyer’s Guarantor or both;

 

39



--------------------------------------------------------------------------------

  (iii) any liquidation, administration, incapacity, limitation, disability, the
discharge by operation of law or any change in the constitution, name and style
of the Buyer or the Buyer’s Guarantor or both;

 

  (iv) any amounts due under this Agreement, the Service Agreement or both to
the Seller not being recoverable or the liability of the Buyer or the Buyer’s
Guarantor or both to the Seller ceasing (including as a result of a release or
discharge by law);

 

  (v) any invalidity, illegality, unenforceability, irregularity or frustration
of any actual or purported obligation(s) of the Buyer’s Guarantor or the Buyer
or both; or

 

  (vi) any act or omission which would not have discharged or affected the
liability of the Buyer’s Guarantor had it been the principal debtor instead of a
guarantor or a party giving an indemnity, or by anything done or omitted by any
person which but for this provision might operate to exonerate or discharge the
Buyer’s Guarantor or otherwise reduce or extinguish its liability under this
clause 17.

 

  (b) The obligations and liabilities expressed to be undertaken by the Buyer’s
Guarantor under this clause 17 are those of a primary obligor (and not merely as
a surety) and are not ancillary or collateral to any other obligation.

 

  (c) This clause 17 survives Settlement and termination of this Agreement and
the Service Agreement.

 

18. Seller’s guarantee and indemnity

 

18.1 Guarantee

 

The Seller’s Guarantor hereby irrevocably and unconditionally guarantees to the
Buyer to pay the Buyer immediately on demand, all moneys and liabilities that
are now or at any time hereafter due and payable by the Seller to the Buyer in
relation to any amount that the Seller is found by a court of competent
jurisdiction to be liable to the Buyer as a result of a breach of clause 2 or
any of the Seller Warranties.

 

18.2 Indemnity

 

The Seller’s Guarantor, as a principal obligor and as a separate and independent
obligation and liability from its obligations under clause 18.1, irrevocably and
unconditionally agrees to indemnify the Buyer in full on demand against all
losses, damages, expenses, proceedings and claims that may be suffered by or
brought against the Buyer arising from or in connection with a claim for breach
of the Seller Warranty for which the Seller is found to be liable by a court of
competent jurisdiction.

 

18.3 Seller’s Guarantor not liable in certain circumstance

 

For the avoidance of doubt, the Seller’s Guarantor is not liable under this
clause 18 where the Buyer is restricted from making a claim against the Seller
pursuant to the provisions of this Agreement.

 

40



--------------------------------------------------------------------------------

18.4 Provisions relating to the guarantee and indemnity

 

  (a) The Seller’s Guarantor acknowledges that none of its obligations and
liabilities under this clause 18 shall be reduced, discharged or otherwise
adversely affected by:

 

  (i) any variation, extension, discharge, compromise, dealing with, exchange or
renewal of any right or remedy which the Buyer may now or hereafter have from or
against the Seller;

 

  (ii) any termination, amendment, variation, novation or supplement of or to
this Agreement or any grant of time, indulgence, waiver or concession to the
Seller or the Seller’s Guarantor or both;

 

  (iii) any liquidation, administration, incapacity, limitation, disability, the
discharge by operation of law or any change in the constitution, name and style
of the Seller or the Seller’s Guarantor or both;

 

  (iv) any amounts due under this Agreement to the Buyer in respect of a claim
for breach of the Seller’s Warranties not being recoverable or the liability of
the Seller or the Seller’s Guarantor or both to the Buyer ceasing (including as
a result of a release or discharge by law);

 

  (v) any invalidity, illegality, unenforceability, irregularity or frustration
of any actual or purported obligation(s) of the Seller’s Guarantor or the Seller
or both; or

 

  (vi) any act or omission which would not have discharged or affected the
liability of the Seller’s Guarantor had it been the principal debtor instead of
a guarantor or a party giving an indemnity, or by anything done or omitted by
any person which but for this provision might operate to exonerate or discharge
the Seller’s Guarantor or otherwise reduce or extinguish its liability under
this clause 18.

 

  (b) The obligations and liabilities expressed to be undertaken by the Seller’s
Guarantor under this clause 18 are those of a primary obligor (and not merely as
a surety) and are not ancillary or collateral to any other obligation.

 

  (c) This clause 18 survives Settlement and termination of this Agreement.

 

19. Default prior to Settlement

 

19.1 If any Party (Pre-Settlement Defaulting Party) makes default in the due
observance or performance of any of the material terms and conditions contained
in this Agreement and on the part of the Pre-Settlement Defaulting Party to be
observed or performed prior to Settlement or if one of the warranties or
representations made by the Pre-Settlement Defaulting Party under clause 11 or
clause 12 (as the case may be) is found to be untrue, inaccurate or misleading
in any material respect, the other Party (Pre-Settlement Complying Party) may
give notice of default to the Pre-Settlement Defaulting Party (Notice of
Default).

 

19.2 A Notice of Default:

 

  (a) may be given at any time after the occurrence of the default;

 

  (b) shall be without prejudice to any other rights or remedies the
Pre-Settlement Complying Party may have; and

 

41



--------------------------------------------------------------------------------

  (c) shall:

 

  (i) require the Pre-Settlement Defaulting Party to remedy the default within a
period of 10 Business Days from the service of the notice or within such longer
period as the Pre-Settlement Complying Party may specify in the notice; and

 

  (ii) state that, unless the default is remedied within the period specified in
the notice, this Agreement will automatically terminate.

 

19.3 If the default is not remedied within the period specified in the Notice of
Default, this Agreement shall (save for the provisions of clauses 19, 22, 24 and
27 and all other clauses that are expressed to apply after termination of this
Agreement) automatically terminate and be of no force and effect at the
expiration of that period unless, in the meantime, the Notice of Default is
withdrawn by the Pre-Settlement Complying Party by notice to the Pre-Settlement
Defaulting Party.

 

19.4 A Notice of Default under clause 19 may be given on more than one occasion.

 

19.5 Termination of this Agreement under clause 19.3 is without prejudice to the
rights and remedies available to the Pre-Settlement Complying Party at law.

 

20. Default at Settlement

 

20.1 If:

 

  (a) either Party to this Agreement (Defaulting Party) makes default in the due
observance or performance of any of the terms and conditions on the part of the
Defaulting Party to be observed and performed at Settlement; and

 

  (b) the default continues unremedied for a period of not less than two
Business Days;

 

the other Party (Complying Party), at any time thereafter, may give notice to
complete to the Defaulting Party (Notice to Complete).

 

20.2 The Notice to Complete shall appoint a time for Settlement, which shall be
a time between 9.00 am and 5.00 pm (Adelaide time) on a Business Day, and shall
require the Defaulting Party to settle at the time appointed in the notice.

 

20.3 If the time for Settlement appointed in the Notice to Complete is not less
than five Business Days after the date of service of the notice, the period of
notice given shall for all purposes be deemed fair and reasonable.

 

  (a) If the Defaulting Party fails to carry out observe and perform the
obligations on its part to be observed and performed at Settlement at the time
appointed in the Notice to Complete, the Complying Party may terminate this
Agreement by notice to the Defaulting Party and this Agreement (save for the
provisions of clauses 20, 22, 24 and 27 and all other clauses that are expressed
to apply after termination of this Agreement) shall terminate and be of no
further force or effect but without prejudice to any antecedent rights which
have accrued to the Parties.

 

  (b) Notice under clause 20.3(a) may be given at any time after the time
appointed for Settlement in the Notice to Complete, and shall be without
prejudice to any other rights or remedies available to the Complying Party at
law.

 

42



--------------------------------------------------------------------------------

20.4 A Notice to Complete under clause 20.1 may be given on more than one
occasion.

 

21. Other termination rights

 

  (a) For the purposes of this clause, an insolvency event shall be deemed to
have occurred in relation to either Party, if any of the following events or
circumstances occur:

 

  (i) if that Party convenes a meeting of its creditors or proposes or enters
into a scheme of arrangement or composition with its creditors;

 

  (ii) if that Party is wound up;

 

  (iii) if a receiver or receiver and manager is appointed to that Party;

 

  (iv) if a person holding a security interest over the assets of that Party
takes or attempts to take possession of those assets; or

 

  (v) an administrator is appointed to that Party under Part 5.3A of the
Corporations Act.

 

  (b) If prior to Settlement taking place, an insolvency event occurs in
relation to either the Buyer or the Seller (Affected Party), then the other of
them (Unaffected Party), may terminate this Agreement by written notice to the
Affected Party without prejudice to the rights and remedies available to the
Unaffected Party at law and this Agreement shall (save for the provisions of
clauses 21, 22, 24 and 27 and all other clauses that are expressed to apply
after termination of this Agreement) automatically terminate and be of no force
and effect upon the giving of such notice.

 

22. Effect of Termination

 

22.1 If this Agreement is terminated by the Seller under clause 19, clause 20 or
clause 21, without prejudice to any other rights and remedies available to the
Seller at law:

 

  (a) all moneys paid by the Buyer pursuant to this Agreement shall be forfeited
to the Seller absolutely;

 

  (b) the Seller, at its option, may either:

 

  (i) retain the Project Interest and sue the Buyer for damages for breach of
contract; or

 

  (ii) re-sell the Project Interest either by public auction or private
contract, and the deficiency, if any, in price upon the resale together with all
charges and expenses of and incidental to the resale, any attempted resale and
the Buyer’s default shall immediately after the resale be made good by the
Buyer;

 

  (c) in the case of non-payment of the deficiency, charges and expenses
referred to in clause 22.1(b)(ii), the whole thereof shall be recoverable by the
Seller as and by way of liquidated damages; and

 

43



--------------------------------------------------------------------------------

  (d) the Seller shall be entitled to any increase in price on any resale.

 

22.2 It shall not be necessary for the Seller to first tender a transfer of the
Seller’s interest in the Tenements to the Buyer before terminating this
Agreement or before exercising any other rights or remedies.

 

23. Time of the essence

 

Time shall be of the essence for the performance by each Party of its
obligations under this Agreement.

 

24. Other remedies preserved

 

The provisions of clause 19, clause 20, clause 21 and clause 22 are without
prejudice to any rights and remedies that may be available to either the Buyer
or the Seller arising from any breach of this Agreement.

 

25. Default interest

 

  (a) In addition to and without prejudice to any other rights and remedies that
may be available to the Seller, if the Buyer fails to settle by the Settlement
Date or fails to pay any amount that is due to the Seller under this Agreement
by the due date, then the Buyer shall pay interest on such outstanding amount at
the Prescribed Rate (Interest).

 

  (b) Interest accrues from day to day from and including the due date for
payment up to the actual date of payment.

 

  (c) Interest shall be payable on demand.

 

  (d) Interest shall be capitalised at monthly intervals.

 

26. Goods and Services Tax

 

26.1 Definitions

 

In this clause 26:

 

Going Concern has the same meaning attributed to going concern in Section 38-325
of the GST Act;

 

GST means any tax, levy, charge or impost implemented under the GST Act or an
Act of the Parliament of the Commonwealth of Australia substantially in the form
of, or which has a similar effect to the GST Legislation;

 

GST Act means the A New Tax System (Goods and Services Tax) Act 1999 (Cth);

 

GST Legislation means the GST Act and associated legislation and regulations and
words defined in the GST Legislation have the same meaning in this Agreement;

 

GST Rate at any particular time, means, the rate (expressed as a percentage) at
which GST is payable by the Supplier of a Taxable Supply at that time;

 

44



--------------------------------------------------------------------------------

Input Tax Credit means the amount of input tax credit available to a Party under
Division 11 and/or Division 15 of the GST Act;

 

Price has the same meaning attributed to price in Section 9-75 of the GST Act;

 

Recipient means a Party when it is the recipient of a Supply; Supplier means a
Party when it makes a Supply;

 

Supply means any supply pursuant to this Agreement including but not limited to
a Taxable Supply;

 

Tax Invoice has the same meaning as tax invoice in Section 29-70 of the GST Act;

 

Taxable Supply has the same meaning as in Section 9-5 of the GST Act;

 

Value is the GST exclusive value of a Supply and has the same meaning attributed
to value in Section 9-75 of the GST Act.

 

26.2 GST Acknowledgement

 

  (a) The parties agree that the sale of the Project Interest is the supply of a
Going Concern for the purposes of the GST Act and the supply in GST Free for the
purposes of the GST legislation

 

  (b) The Seller will supply to the Buyer all the things necessary for the
continued operation of the Project Interest for the purposes of section 38 - 325
of the GST Act and the Seller will carry on the enterprise until the day of the
supply (as agent for the Buyer, where applicable).

 

  (c) Both the Seller and the Buyer warrant that they are registered for GST
purposes and will continue to be so at all relevant times up to and including
the day of the supply.

 

26.3 Adjustment for GST

 

  (a) Notwithstanding clause 23.1, if for any reason (including, if either the
Seller or the Buyer reasonably considers that the supply of the Project Interest
does not qualify for GST-free treatment under the GST Act) any supply made by
the Seller under this Agreement is subject to GST:

 

  (i) the Buyer must pay, in addition to the other consideration payable or to
be provided for the supply, an additional amount equal to the GST; and

 

  (ii) the Buyer must pay the additional amount to the Seller at the same time
as the other consideration payable, or upon demand, whichever is the latter; and

 

  (iii) the Seller must provide the Buyer with a Tax Invoice prior to payment
being made.

 

  (b) The additional amount is equal to the Value for the Supply multiplied by
the prevailing GST Rate.

 

26.4 Tax Invoice

 

If any Supply is a Taxable Supply, then:

 

  (a) the Supplier must provide to the recipient a Tax Invoice within 14 days of
the end of the month in which the Supply is made; and

 

45



--------------------------------------------------------------------------------

  (b) notwithstanding any contrary provision in this Agreement, the Recipient is
not obliged to make any payment under this Agreement unless the Supplier has
provided a Tax Invoice in respect of the Taxable Supply attributable to that
payment.

 

26.5 Reimbursable Costs

 

If a Party purchases or acquires a Taxable Supply for which it is entitled to be
reimbursed by the other Party under the terms of this Agreement, the first
mentioned Party agrees that the reimbursable amount shall be reduced by the full
amount of the Input Tax Credit to which the first mentioned Party is entitled.

 

27. Confidentiality and publicity

 

27.1 Confidentiality

 

The Buyer:

 

  (a) must keep confidential any confidential information of the Seller and all
Confidential Information disclosed to the Buyer by or on behalf of the Seller,
or of which the Buyer becomes aware (whether before or after the date of this
document); and

 

  (b) may disclose any confidential information in respect of which the Buyer
has an obligation of confidentiality under clause 27.1(a) only:

 

  (i) to those of the Buyer’s officers or employees or advisers who:

 

  (A) have a need to know for the purposes of this document and the transactions
contemplated by it; and

 

  (B) undertake to the Buyer (and, where required by the Seller, to the Seller
also) a corresponding obligation of confidentiality to that undertaken by the
Buyer under clause 27.1(a);

 

  (ii) if required to do so by law, a court of law or the Listing Rules of ASX,
if applicable; or

 

  (iii) with the prior written approval of the Seller.

 

27.2 Confidential Information

 

Clause 27.1 applies:

 

  (a) with respect to Confidential Information:

 

  (i) until Settlement; or

 

  (ii) for a period of three years after termination of this Agreement,

 

whichever first occurs; and

 

  (b) with respect to any other confidential information of the Seller, until
the information is public knowledge (otherwise than as a result of a breach of
confidentiality by the Buyer or any of its permitted discloses).

 

46



--------------------------------------------------------------------------------

27.3 Agreed announcement

 

As soon as practicable after this document has been signed, the parties must
make an announcement to the media in, or substantially in, the form of as set
out in Annexure [K].

 

27.4 Announcements

 

A party must not make or authorise a press release or public announcement
relating to the negotiations of the parties or the subject matter or provisions
of this document (Announcement) unless:

 

  (a) it is required to be made by law or the Listing Rules of ASX (if
applicable) and before it is made, that party has:

 

  (i) notified the Buyer and the Seller; and

 

  (ii) given the Buyer and the Seller a reasonable opportunity to comment on the
contents of, and the requirement for, the Announcement; or

 

  (b) it has the prior written approval of the Buyer and the Seller.

 

28. Dispute resolution

 

28.1 No proceedings

 

A Party must not commence arbitration or court proceedings (except for
interlocutory relief) in respect of a dispute arising out of this document, its
breach or termination or a claim as to its validity (dispute) until it has
complied with this clause.

 

28.2 Notification of dispute

 

A Party claiming that a dispute has arisen must notify each other Party to this
Agreement in writing giving details of the dispute.

 

28.3 Best efforts to resolve dispute

 

Within the period of 14 days following service of a notice under clause 28.2,
the chief executive officers (CEO) of the Seller’s Guarantor and the Buyer’s
Guarantor (or their respective delegates) must meet and use their best efforts
to resolve the dispute. A delegate of each CEO must be duly authorised to act in
relation to the matters to be discussed and must have sufficient information and
authority to make decisions on those matters on behalf of the CEO.

 

28.4 Mediation

 

If the Parties to the dispute are unable to resolve the dispute by discussion
under clause 28.3 within fourteen days of the executives meeting, the Parties to
this Agreement and to the dispute agree that before having recourse to
arbitration or litigation they will attempt to settle the dispute by mediation:

 

  (a) administered by the Australian Commercial Disputes Centre (ACDC); and

 

47



--------------------------------------------------------------------------------

  (b) conducted in accordance with the ACDC Guidelines for Commercial Mediation
in operation when the dispute is referred to ACDC, which Guidelines are deemed
incorporated into this document,

 

for a further period not exceeding fourteen days.

 

28.5 Court proceedings

 

If the Parties are not able to settle the dispute amicably at the expiry of the
mediation process described in clause 28.4, either Party may take the necessary
court proceedings as it sees fit to have the dispute decided by the courts.

 

28.6 Survival

 

This clause survives termination of this Agreement.

 

29. General

 

29.1 Notices

 

All notices given pursuant to this Agreement shall be in writing and shall be
given by personal delivery, post or facsimile to the Party to whom the notice is
addressed at its address shown in this Agreement or such other address as it may
have notified to the other Party from time to time.

 

29.2 Timing of service

 

A notice will be deemed to have been received by the Party to whom it is
addressed:

 

  (a) on personal delivery to that address;

 

  (b) where the notice is sent by letter, two (2) clear days after the posting
of the notice properly paid and addressed; or

 

  (c) where the notice is sent by facsimile, upon successful transmission,
provided that if the facsimile is not received during a working day, it shall be
deemed to have been received at the commencement of the next working day.

 

29.3 Governing law and jurisdiction

 

  (a) This Agreement shall be governed by and construed in accordance with the
laws in force in the State.

 

  (b) The parties agree to submit to the jurisdiction of the Courts of the
State.

 

29.4 Assignment

 

  (a) A Party must not transfer any right or liability under this Agreement
without the prior consent of each other Party, except where this Agreement
provides otherwise.

 

  (b) Subject to clause 29.4(d), the Buyer may create or allow to exist a
security interest (Security) over the whole or any part of its right, title and
interest in:

 

  (i) this Agreement; and

 

48



--------------------------------------------------------------------------------

  (ii) all and any property being acquired under, or pursuant to, the Agreement,
(the Subject Property),

 

if the Security over the Subject Property is granted in favour of, or for the
benefit of:

 

  (iii) any person who finances the acquisition by the Buyer of the Subject
Property or any person who refinances such financing; or

 

  (iv) any person who provides any other financial accommodation to the Buyer in
connection with any such financing or refinancing (including, without
limitation, any currency or interest rate swap or hedge).

 

  (c) The Seller shall cooperate with the Buyer to satisfy all reasonable
requirements of the person or persons in whose favour or for whose benefit the
Security may be created by the Buyer in relation to the supply of information or
documents and the Seller acknowledges and agrees that all powers and rights
arising under, or in respect of, the Security may be exercised against the Buyer
and the Subject Property in accordance with the terms of the Security or by law.

 

  (d) Nothing in clause 29.4(b) or 29.4(c) shall authorise the Buyer to create
any Security over the Subject Property that will be effective and enforceable
prior to Settlement.

 

29.5 Entire Agreement

 

This Agreement:

 

  (a) expresses and incorporates the entire agreement between the Parties in
relation to its subject matter, and all the terms of that agreement; and

 

  (b) supersedes and excludes any prior or collateral negotiation,
understanding, undertaking, representation, warranty, communication or agreement
by or between the Parties in relation to that subject matter or any term of that
agreement.

 

29.6 Severance

 

If any provision of this Agreement shall in any respect be in violation of any
law, rule, direction, regulation or order of Government or be deemed void or
voidable due to uncertainty or other reasons then, to the extent necessary to
avoid any violation of such law, rule, direction, regulation or order, or
uncertainty, such provision shall be deemed to have been excised herefrom and
this Agreement as thereby modified shall continue in full force and effect.

 

29.7 Counterparts

 

This Agreement may be executed in two or more counterparts in person or by
facsimile, each of which shall be deemed an original, but all of which together
shall constitute one and the same instrument.

 

29.8 Continuing Performance

 

  (a) The provisions of this Agreement do not merge with any action performed or
document executed by any Party for the purposes of performance of this
Agreement.

 

  (b) Any representation in this Agreement survives the execution of any
document for the purposes of, and continues after, performance of this
Agreement.

 

49



--------------------------------------------------------------------------------

  (c) Any indemnity agreed by any Party under this Agreement:

 

  (i) constitutes a liability of that Party separate and independent from any
other liability of that Party under this Agreement or any other agreement; and

 

  (ii) survives and continues after performance of this Agreement.

 

29.9 Legal costs and stamp duty

 

  (a) Each Party shall pay their own legal costs associated with the
negotiation, preparation and approval of this Agreement.

 

  (b) The Buyer shall pay the stamp duty assessed on this Agreement and all
registration fees in connection herewith.

 

  (c) The Buyer must pay all stamp duty, fees, duties and registration fees in
connection with the transfer of rights and interest in the Project Interest, or
any part or parts thereof.

 

29.10 Waiver

 

No indulgence which a Party may grant to the other shall constitute a waiver of
any of the rights of the grantor thereof who shall not thereby be precluded from
exercising any rights against the grantee thereof which may have arisen in the
past or may arise in the future.

 

29.11 Further assurance

 

From time to time and at all times hereafter and at the request of a Party, the
other Party shall do and execute or cause to be done or executed all such acts,
deeds and assurances whatsoever reasonably necessary for ensuring full and
proper compliance with or performance of the terms of this Agreement.

 

29.12 Remedies

 

The rights of a Party under this Agreement are cumulative and not exclusive of
any rights provided by law.

 

29.13 Caveats and registration

 

The Buyer shall be entitled to register this Agreement against the Tenements and
shall be entitled to lodge caveats against the Tenements at the Department to
protect its interest under this Agreement.

 

29.14 Party Acting as Trustee

 

If a Party enters into this Agreement as trustee of a trust, that Party and its
successors as trustee of the trust will be liable under this Agreement in its
own right and as trustee of the trust. Nothing releases the Party from any
liability in its personal capacity. The Party warrants that at the date of this
Agreement:

 

  (a) all the powers and discretions conferred by the deed establishing the
trust are capable of being validly exercised by the Party as trustee and have
not been varied or revoked and the trust is a valid and subsisting trust;

 

  (b) the Party is the sole trustee of the trust and has full and unfettered
power under the

 

50



--------------------------------------------------------------------------------

       terms of the deed establishing the trust to enter into and be bound by
this Agreement on behalf of the trust and that this Agreement is being executed
and entered into as part of the due and proper administration of the trust and
for the benefit of the beneficiaries of the trust; and

 

  (c) no restriction on the party’s right of indemnity out of or lien over the
trust’s assets exists or will be created or permitted to exist and that right
will have priority over the right of the beneficiaries to the trust’s assets.

 

51



--------------------------------------------------------------------------------

Schedule

 

ITEM 1

Tenements

   Please refer to Annexure A for details.

ITEM 2

Interest held by Newmont

   86.5%      Interest held by the Subsidiary    13.5%     

ITEM 3

Apportionment of the Purchase Price

   Concentrate Inventories    $22,243,141     

The Project Interest (other than

Concentrate Inventories)

   The balance of the Purchase Price

ITEM 4

[insert name(s) of relevant applicable Mining and Exploration legislation]

   Mining Act 1978 (WA)     

ITEM 5

Existing Claims

   Existing Workers compensation and litigation claims, the details of which are
set out below:

Name

--------------------------------------------------------------------------------

   Date Of
Injury


--------------------------------------------------------------------------------

   Amount
Paid


--------------------------------------------------------------------------------

   Outstanding
Estimate


--------------------------------------------------------------------------------

  

Current Status

--------------------------------------------------------------------------------

A. Workers Compensation John Strother    31/3/05    $ 79    $ 1,950    Claim
finalised. Claim only open pending payment of accounts prior to closure.
Trent Labrasse    6/3/05    $ 99    $ 2,000    Claim finalised. Claim only open
pending payment of accounts prior to closure. Rushton Miller    18/2/05    $
5,137    $ 42,929    Neck strain. Claimant recently cleared to commence
alternative duties in Perth 4 hrs per day/5 day’s pw. Full recovery expected.
Gerard McEwing    3/2/05    $ 0    $ 5,000    Claim liability declined by the
insurer. Claim only remains open in case claimant reviews the determination.
Ronald Shore    29/1/05    $ 478    $ 5,000    Wholly recovered. Claim only open
pending payment of accounts prior to closure.

 

52



--------------------------------------------------------------------------------

Andrew Reece    28/1/05    $ 0    $ 15,000    Claimant no longer an employee.
Claim liability pended due to insufficient information from the claimant. Adam
Seder    15/9/04    $ 3,760    $ 13,923    Shoulder injury. Claimant currently
recovering post op. Will need to be on alternative duties for a 4-6 month period
once he is certified with a capacity. Adam O’Connell    23/8/04    $ 12,173    $
34,790    Shoulder injury. Currently totally incapacitated until 30 June 05.
Pinched nerve recently identified and treatment now focused on fixing this.
Damien Sime    27/6/04    $ 44,857    $ 31,409    Shoulder injury. Claimant
currently working a 9/5 roster with restrictions. It is expected that he will
return to work on normal duties in due course. Ross Campbell    11/5/04    $
3,880    $ 14,292    Knee injury. Claimant back working full time normal duties.
2nd schedule assessment now required prior to claim being finalised. Norris
Taylor    2/5/04    $ 51,977    $ 38,349    Back injury. Claimant on full time
alternative duties. Condition not yet stable. Permanent restrictions
anticipated. Mark Chapman    22/4/04      Nil    $ 30,000    Neck injury.
Claimant currently pending further medical investigation. Claimant currently
certified totally unfit. Reslan Boureslan    10/5/03      Nil    $ 5,000    Back
injury. No restrictions until January 2005. Claimant currently on restricted
duties whilst medical investigation occurs. Harry Eschenbach    13/6/02    $
13,665    $ 35,335    Ex- employee. Ongoing work related incapacity and
liability accepted disputed between parties. Employment terminated. Ex-employee
has also commenced action in the Australia Industrial Relations Commission
alleging termination was harsh, unfair or unjust. . Eschenbach has also
threatened litigation in other forums in relation to this matter. John Clayton
   24/8/01    $ 38,407    $ 45,412    Knee injury. Claimant currently recovering
post op. A return to work in some capacity expected late June 05. Robert Power
   24/3/01    $ 15,071    $ 17,277    Ex-employee with ongoing medical
entitlement. B. Common Law Claims      Neil Dowling    9/4/1999                 
Early stages of common law proceedings. Quantum yet to be advised. C. Public
Liability Claims      Scott O’Loughlin    10/11/99    $ 22,467    $ 566,820   
Contractor struck in the head whilst changing a drill bit. Claim is dependent on
the award in the High court Benale V Hewitt.

 

53



--------------------------------------------------------------------------------

Executed as a deed.

 

SIGNED SEALED AND DELIVERED

NEWMONT GOLDEN GROVE OPERATIONS PTY LTD

ABN 66 008 950 178 in accordance with the Corporations Act 2001:

   

/s/ David Godfrey

--------------------------------------------------------------------------------

 

/s/ Terry Lewis

--------------------------------------------------------------------------------

Secretary/Director   Director

David Godfrey

--------------------------------------------------------------------------------

 

Terry Lewis

--------------------------------------------------------------------------------

Print name   Print name

SIGNED SEALED AND DELIVERED

NEWMONT WOWNAMINYA PTY LTD

ABN 44 008 739 053

in accordance with the Corporations Act 2001:

   

/s/ David Godfrey

--------------------------------------------------------------------------------

 

/s/ Terry Lewis

--------------------------------------------------------------------------------

Secretary/Director   Director

David Godfrey

--------------------------------------------------------------------------------

 

Terry Lewis

--------------------------------------------------------------------------------

Print name   Print name

SIGNED SEALED AND DELIVERED

NEWMONT AUSTRALIA LIMITED

ABN 86 009 925 765

in accordance with the Corporations Act 2001:

   

/s/ Gary Farmar

--------------------------------------------------------------------------------

 

/s/ Hans Umlauff

--------------------------------------------------------------------------------

Secretary/Director   Director

Gary Farmar

--------------------------------------------------------------------------------

 

Hans Umlauff

--------------------------------------------------------------------------------

Print name   Print name

 

54



--------------------------------------------------------------------------------

SIGNED SEALED AND DELIVERED

OXIANA GOLDEN GROVE PTY LTD

ACN 114 868 325

in accordance with the Corporations Act 2001:

   

/s/ Owen Hegarty

--------------------------------------------------------------------------------

 

/s/ David Forsyth

--------------------------------------------------------------------------------

Secretary/Director   Director

Owen Hegarty

--------------------------------------------------------------------------------

 

David Forsyth

--------------------------------------------------------------------------------

Print name   Print name

SIGNED SEALED AND DELIVERED

OXIANA LIMITED

ABN 40 005 482 824

in accordance with the Corporations Act 2001:

   

/s/ Owen Hegarty

--------------------------------------------------------------------------------

 

/s/ David Forsyth

--------------------------------------------------------------------------------

Secretary/Director   Director

Owen Hegarty

--------------------------------------------------------------------------------

 

David Forsyth

--------------------------------------------------------------------------------

Print name   Print name

 

55



--------------------------------------------------------------------------------

Annexure A – Particulars of the Tenements

 

Lease/
Tenements

--------------------------------------------------------------------------------

  

Lease / Tenement
Name

--------------------------------------------------------------------------------

   Status


--------------------------------------------------------------------------------

   Bonds


--------------------------------------------------------------------------------

   Application
Date


--------------------------------------------------------------------------------

   Grant Date


--------------------------------------------------------------------------------

   Expiry Date


--------------------------------------------------------------------------------

   Area
(Hectares)


--------------------------------------------------------------------------------

   Commitment


--------------------------------------------------------------------------------

   Rent


--------------------------------------------------------------------------------

  

Holders

--------------------------------------------------------------------------------

G 59/19

   GOLDEN GROVE    Granted    $ 6,000    03/03/1989    06/06/1989    05/06/2010
   9    $ 0.00    $ 103.95    Newmont (86.5%); Subsidiary (13.5%)

G 59/20

   GOLDEN GROVE    Granted    $ 6,000    03/03/1989    06/06/1989    05/06/2010
   9.75    $ 0.00    $ 115.50    Newmont (86.5%); Subsidiary (13.5%)

G 59/21

   GOLDEN GROVE    Granted    $ 6,000    03/03/1989    06/06/1989    05/06/2010
   9.75    $ 0.00    $ 115.50    Newmont (86.5%); Subsidiary (13.5%)

G 59/22

   GOLDEN GROVE    Granted    $ 6,000    03/03/1989    06/06/1989    05/06/2010
   9.75    $ 0.00    $ 115.50    Newmont (86.5%); Subsidiary (13.5%)

G 59/23

   GOLDEN GROVE    Granted    $ 6,000    03/03/1989    06/06/1989    05/06/2010
   9.75    $ 0.00    $ 115.50    Newmont (86.5%); Subsidiary (13.5%)

G 59/24

   GOLDEN GROVE    Granted    $ 10,000    06/04/1990    26/07/1990    25/07/2011
   2.1388    $ 0.00    $ 34.65    Newmont (86.5%); Subsidiary (13.5%)

L 59/22

   GOLDEN GROVE    Granted    $ 55,000    29/09/1988    29/11/1988    28/11/2008
   25.5    $ 0.00    $ 300.30    Newmont (86.5%); Subsidiary (13.5%)

L 59/26

   GOLDEN GROVE    Granted    $ 18,000    27/10/1989    27/11/1989    26/11/2009
   30.6    $ 0.00    $ 358.05    Newmont (86.5%); Subsidiary (13.5%)

L 59/28

   GOLDEN GROVE    Granted    $ 0    22/11/1989    27/02/1990    26/02/2010   
0.0493    $ 0.00    $ 11.55    Newmont (86.5%); Subsidiary (13.5%)

L 59/29

   GOLDEN GROVE    Granted    $ 69,000    15/12/1989    27/02/1990    26/02/2010
   23.38    $ 0.00    $ 277.20    Newmont (86.5%); Subsidiary (13.5%)

 

56



--------------------------------------------------------------------------------

Lease/
Tenements

--------------------------------------------------------------------------------

  

Lease / Tenement
Name

--------------------------------------------------------------------------------

  Status


--------------------------------------------------------------------------------

  Bonds


--------------------------------------------------------------------------------

  Application
Date


--------------------------------------------------------------------------------

  Grant Date


--------------------------------------------------------------------------------

  Expiry Date


--------------------------------------------------------------------------------

  Area
(Hectares)


--------------------------------------------------------------------------------

  Commitment


--------------------------------------------------------------------------------

  Rent


--------------------------------------------------------------------------------

 

Holders

--------------------------------------------------------------------------------

L 59/34

  

BADJA GOLDEN

GROVE

  Granted   $ 0   22/11/1993   27/01/1994   26/01/2009   23   $ 0.00   $ 265.65
  Newmont (86.5%); Subsidiary (13.5%)

L 59/41

  

GOLDEN GROVE

PIPELINE/ROAD

  Granted   $ 25,000   12/06/1996   31/10/1996   30/10/2006   25.45   $ 0.00   $
300.30   Newmont (86.5%); Subsidiary (13.5%)

M 59/03

   SCUDDLES   Granted   $ 896,000   15/09/1983   09/12/1983   08/12/2025  
449.55   $ 45,000.00   $ 5,890.50   Newmont (86.5%); Subsidiary (13.5%)

M 59/143

   GOLDEN GROVE   Granted   $ 9,000   23/11/1988   10/05/1989   09/05/2010   480
  $ 48,000.00   $ 6,283.20   Newmont (86.5%); Subsidiary (13.5%)

M 59/195

   GOSSAN HILL   Granted   $ 308,000   14/02/1990   18/05/1990   17/05/2011  
687.45   $ 68,800.00   $ 9,005.92   Newmont (86.5%); Subsidiary (13.5%)

M 59/227

   GOLDEN GROVE   Granted   $ 68,000   28/11/1990   08/05/1991   07/05/2012  
999.85   $ 100,000.00   $ 13,090.00   Newmont (86.5%); Subsidiary (13.5%)

M 59/361

   GOLDEN GROVE   Granted   $ 35,000   17/11/1994   02/03/1995   01/03/2016  
759.7   $ 76,000.00   $ 9,948.40   Newmont (86.5%); Subsidiary (13.5%)

M 59/362

   GOLDEN GROVE   Granted   $ 80,000   17/11/1994   02/03/1995   01/03/2016  
960.75   $ 96,100.00   $ 12,579.49   Newmont (86.5%); Subsidiary (13.5%)

M 59/363

   GOLDEN GROVE   Granted   $ 32,000   17/11/1994   02/03/1995   01/03/2016  
705.85   $ 70,600.00   $ 9,241.54   Newmont (86.5%); Subsidiary (13.5%)

M 59/4801

   GNOWS NEST   Application   $ 0   15/09/1997           405.12   $ 40,600.00  
$ 5,001.92   Newmont (86.5%); Subsidiary (13.5%)

M 59/543

   WALGARDY   Granted   $ 0   08/12/2000   05/02/2002   04/02/2023   766   $
76,600.00   $ 10,026.94   Newmont (86.5%); Subsidiary (13.5%)

 

57



--------------------------------------------------------------------------------

Lease/
Tenements

--------------------------------------------------------------------------------

  

Lease / Tenement
Name

--------------------------------------------------------------------------------

   Status


--------------------------------------------------------------------------------

   Bonds


--------------------------------------------------------------------------------

   Application
Date


--------------------------------------------------------------------------------

   Grant Date


--------------------------------------------------------------------------------

   Expiry Date


--------------------------------------------------------------------------------

   Area
(Hectares)


--------------------------------------------------------------------------------

   Commitment


--------------------------------------------------------------------------------

   Rent


--------------------------------------------------------------------------------

  

Holders

--------------------------------------------------------------------------------

M 59/88

   GOLDEN GROVE    Granted    $ 15,000    18/11/1987    19/05/1988    18/05/2009
   933.205    $ 93,400.00    $ 12,226.06    Newmont (86.5%); Subsidiary (13.5%)

M 59/89

   GOLDEN GROVE    Granted    $ 49,000    18/11/1987    19/05/1988    18/05/2009
   960.4    $ 96,100.00    $ 12,579.49    Newmont (86.5%); Subsidiary (13.5%)

M 59/90

   GOLDEN GROVE    Granted    $ 157,000    18/11/1987    19/05/1988   
18/05/2009    976.8    $ 97,700.00    $ 12,788.93   
Newmont (86.5%); Subsidiary (13.5%)

M 59/91

   GOLDEN GROVE    Granted    $ 72,000    18/11/1987    19/05/1988    18/05/2009
   737.75    $ 73,800.00    $ 9,660.42    Newmont (86.5%); Subsidiary (13.5%)

M 59/92

   GOLDEN GROVE    Granted    $ 71,000    18/11/1987    19/05/1988    18/05/2009
   839.75    $ 84,000.00    $ 10,995.60    Newmont (86.5%); Subsidiary (13.5%)

M 59/93

   GOLDEN GROVE    Granted    $ 69,000    18/11/1987    19/05/1988    18/05/2009
   959.85    $ 96,000.00    $ 12,566.40    Newmont (86.5%); Subsidiary (13.5%)

M 59/94

   GOLDEN GROVE    Granted    $ 15,000    18/11/1987    19/05/1988    18/05/2009
   960.1    $ 96,100.00    $ 12,579.49    Newmont (86.5%); Subsidiary (13.5%)

M 59/95

   GOLDEN GROVE    Granted    $ 7,000    18/11/1987    19/05/1988    18/05/2009
   319.55    $ 32,000.00    $ 4,188.80    Newmont (86.5%); Subsidiary (13.5%)

P 59/1217

   GNOWS NEST    Granted    $ 0    22/07/1993    28/09/1993    27/09/1995    120
   $ 4,800.00    $ 224.40    Newmont (86.5%); Subsidiary (13.5%)

P 59/1218

   GNOWS NEST    Granted    $ 0    22/07/1993    28/09/1993    27/09/1995    90
   $ 3,600.00    $ 168.30    Newmont (86.5%); Subsidiary (13.5%)

P 59/1219

   GNOWS NEST    Granted    $ 0    22/07/1993    28/09/1993    27/09/1995    75
   $ 3,000.00    $ 140.25    Newmont (86.5%); Subsidiary (13.5%)

 

58



--------------------------------------------------------------------------------

Lease/
Tenements

--------------------------------------------------------------------------------

  

Lease / Tenement
Name

--------------------------------------------------------------------------------

   Status


--------------------------------------------------------------------------------

   Bonds


--------------------------------------------------------------------------------

   Application
Date


--------------------------------------------------------------------------------

   Grant Date


--------------------------------------------------------------------------------

   Expiry Date


--------------------------------------------------------------------------------

   Area
(Hectares)


--------------------------------------------------------------------------------

   Commitment


--------------------------------------------------------------------------------

   Rent


--------------------------------------------------------------------------------

  

Holders

--------------------------------------------------------------------------------

P 59/1220

   GNOWS NEST    Granted    $ 0    22/07/1993    28/09/1993    27/09/1995    120
   $ 4,800.00    $ 224.40    Newmont (86.5%); Subsidiary (13.5%)

 

Notes:

 

1. Mining lease M59/480 is an application and when granted will replace the
prospecting licences P59/1217-1220 which have expired.

 

59



--------------------------------------------------------------------------------

Annexure B – Particulars of the Assigned Agreements

 

Agreements affecting certain Tenements

 

1. Agreement dated 17 May 1990 made between John Henry Morrissey and Judith
Angela Morrissey (Morrisseys) and Murchison Zinc Company Pty Ltd, Esso Australia
Resources Ltd, Aztec mining Company Limited and Wownaminya Pty Ltd (collectively
the Joint Venturers) and whereby Newmont and the Subsidiary are the assigns of
the Joint Venturers, as amended by the Deed of Variation dated 27 March 1999
between the Morriseys and the Seller and the Subsidiary.

 

2. Access Deed Over Miscellaneous Licence 59/41 dated 15 September 2004 made
between Newmont and the Subsidiary and Plasia Pty Ltd in respect of the consent
by Newmont and the Subsidiary, as the holders of the existing Tenement L59/41 to
the application by Plasia Pty Ltd for new tenements PL/1690 and 59/1691.

 

3. Golden Grove Access Deed for P59/1682 dated 1 March 2004 made between the
Seller and the Subsidiary and Gindalbie Gold NL in respect of the consent by the
Seller and the Subsidiary, as the holders of the existing Tenement L51/41 to the
application by Gindalbie Gold NL for new tenement P59/1682.

 

4. Access Deed (M59/574 over existing Tenement L59/41) dated 19 December 2002
made between Newmont and the Subsidiary and Gindalbie Gold NL in respect of the
consent by Newmont and the Subsidiary, as the holders of the existing Tenement
L59/41 to the application by Gindalbie Gold NL for a new mining lease M59/574.

 

Concentrates Agreement

 

5. Concentrates Agreement dated 16 November 1994 between Murchison Zinc Company
Pty Ltd (Murchison) and Korea Zinc Company Limited under which Korea Zinc
Company Limited agrees to purchase zinc concentrates from Murchison on the terms
set out therein.

 

6. Concentrates Agreement dated 16 February 2001 between Normandy Golden Grove
Operations Pty Ltd (Normandy) and Glencore International AG (Glencore) under
which Glencore agrees to purchase flotation copper concentrates from Normandy on
the terms set out therein.

 

7. Concentrates Agreement dated 1 May 2002 between Newmont and Sumitomo Metal
Mining Co Ltd (Sumitomo) under which Sumitomo agrees to purchase flotation zinc
sulphide concentrates from Newmont on the terms set out therein.

 

8. Concentrates Agreement dated 1 May 2002 between Newmont and Toho Zinc Company
Ltd (Toho) under which Toho agrees to purchase flotation zinc sulphide
concentrates from Newmont on the terms set out therein.

 

9. Concentrates Agreement dated 1 November 2002 between Newmont and Glencore
under which Glencore International AG agrees to purchase flotation copper
concentrates from Newmont on the terms set out therein.

 

10. Concentrates Agreement dated 16 October 2003 between Newmont and Glencore
under which Glencore agrees to purchase 30,000 dry metric tonnes of flotation
zinc concentrates from Newmont on the terms set out therein.

 

 

60



--------------------------------------------------------------------------------

11. Concentrates Agreement dated 16 October 2003 between Newmont and Glencore
under which Glencore agrees to purchase 15,000 dry metric tonnes of flotation
zinc concentrates from Newmont on the terms set out therein.

 

12. Concentrates Agreement dated 12 February 2004 between Newmont and Trafigura
Beheer B.V. Amsterdam (Trafigura) under which Trafigura agrees to purchase
flotation zinc sulphide concentrates from Newmont on the terms set out therein.

 

13. Concentrates Agreement dated 11 March 2004 between Newmont and Mitsui & Co.
Metals UK Ltd. (Mitsui) under which Mitsui agrees to purchase flotation copper
concentrates from Newmont on the terms set out therein.

 

14. Concentrates Agreement dated 12 December 2003 between Newmont and Transamine
Trading N.V. (Transamine) under which Transamine agrees to purchase flotation
zinc sulphide concentrates from Newmont on the terms set out therein.

 

15. Concentrates Agreement dated 3 November 2004 between Newmont and SA Sogem NV
under which SA Sogem NV agrees to purchase flotation zinc sulphide concentrates
from Newmont on the terms set out therein.

 

16. Concentrate Agreement dated 26 February 2005 between Newmont and BHL
Resources Limited Inc. (BHL) under which BHL agrees to purchase flotation copper
concentrates from Newmont on the terms set out therein.

 

17. Concentrates Agreement dated 7 April 2005 between Newmont and BHL under
which BHL agrees to purchase flotation copper concentrates from Newmont on the
terms set out therein.

 

18. Concentrates Agreement dated 22 April 2005 between Newmont and Jabiru Metals
Limited (Jabiru) under which the Seller agrees to purchase flotation copper
concentrates and flotation zinc concentrates from Jabiru on the terms set out
therein.

 

Supply of Goods

 

19. Agreement with Bridgestone Earthmover Tyres Prty Ltd – commencing 1
September 2000 expiring 31 July 2005 for supply of earth moving tyres and
ancillaries.

 

20. Agreement with Cockburn Cement Pty Ltd – commencing 1 March 2004 expiring 28
February 2006 for supply of bulk cement.

 

21. Agreement with Coogee Chemicals Pty Ltd – commencing 1 February 2004
expiring 31 January 2006 for supply of liquid copper sulphate.

 

22. Agreement with Coventry Group Limited – commencing 1 March 2001 expiring 31
March 2005 for supply of vehicle spares.

 

23. Agreement with Deltaflex Corporation Pty Ltd – commencing 3 April 2003
expiring 31 March 2005 for supply hose and fittings.

 

24. Agreement with Electrical Industrial Wholesalers – commencing 1 October 2000
and expiring 31 December 2005 for supply of electrical industrial parts and
cable.

 

25. Agreement with Ezi Hose Pty Ltd – commencing 1 May 2002 expiring 30 April
2005 for supply of hydraulic hoses and fittings.

 



 

61



--------------------------------------------------------------------------------

26. Agreement with Jellor Pty Ltd trading as Industrial Protective products (WA)
– commencing 1 June 2001 expiring 30 June 2006 for supply of safety equipment.

 

27. Agreement with Flakt Woods Fans (Aust) Pty Ltd – commencing 1 December 2004
expiring 10 August 2005 for supply and installation of main vent rise primary
fan.

 

28. Agreement with Impala Plastics Pty Ltd - commencing 1 February 2001,
expiring 31 July 2006, for the supply of plastic core trays.

 

29. Agreement with New Town Toyota Pty Ltd – commencing 1 March 2001 expiring 31
March 2006 for supply of vehicle spares.

 

30. Agreement with Orica Australia Pty Ltd – commencing 1 January 2003 expiring
31 December 2005 for the supply of explosives.

 

31. Agreement with Origin Energy Limited – commencing 1 December 2001 expiring
30 Novemner 2004 for supply of LPG.

 

32. Agreement with Rojan Advanced Ceramics Pty Ltd – commencing 30 April 2002
expiring 31 December 2005 for the supply and installation and service of
Dirtwhackers.

 

33. Agreement with SKF Bearing Supplies Pty Ltd – commencing 12 May 2003
expiring 31 December 2004 for the provision of bearings and seals.

 

Power Supply Contract

 

34. The Electricity Supply Agreement dated 31 July 2002 between Western Power
Corporation and Newmont Mining Services Pty Ltd on behalf of Newmont Golden
Grove Pty Ltd for supply of power for five years commencing 1 August 2002.

 

Transport Agreement

 

35. Agreement with Giacci Bros Pty Ltd – expiring on 29 August 2006 for the
concentrate transport to Golden Grove.

 

Crusher Feeding Services Agreement

 

36. Agreement with Central Earthmoving – commencing 1 July 2002, expiring on 31
January 2006 for the supply of crusher feeding services to Golden Grove at
Gossan Hill.

 

37. Agreement with Central Earthmoving – commencing 1 February 2000, expiring on
31 January 2006 for the supply of general site services to Golden Grove at
Gossan Hill.

 

Drilling contracts

 

38. Agreement with Boart Longyear Pty Ltd – commencing 1 July 2002, expiring on
30 June 2006 (with option to extend for a further 12 months) for the supply of
underground diamond drilling services to Golden Grove.

 

39. Agreement with Mosslake Drilling Services Pty Ltd – commencing 1 July 2001,
expiring on 30 June 2006 (with option to extend for a further 12 months) for the
supply of surface drilling services to Golden Grove.

 

40. Agreement with Atlas Copco Pty Ltd – commencing 1 January 1998, expiring 5
December 2005, for supply of underground drill consumables.

 

 

62



--------------------------------------------------------------------------------

41. Agreement with CDU Drilling Pty Ltd – commencing 28 April 2005 expiring 28
September 2005 for provision of surface diamond drilling services.

 

Mining contracts

 

42. Agreement with Roche Mining Pty Ltd – certificate of practical completion
date 31 December 2005 for the development mining of the Catalpa decline.

 

Maintenance Contracts

 

43. Agreement with Roche Mining Pty Ltd – Terminable by 90 days’ written notice
for the maintenance and drill consumables for the Simba production drills.

 

44. Agreement with Atlas Copco Pty Ltd - commencing 1 October 2002, expiring 30
September 2005, for the provision of maintenance services for its Simba fleet.

 

Other Service Contracts

 

45. Agreement with ALS Chemex Pty Ltd – commencing 1 August 2001, expiring 31
August 2006 for supply of assay laboratory services.

 

46. Agreement with Rodale Nominees Pty Ltd trading as Central Earth Moving –
commencing 1 February 2000 expiring 31 January 2006 for provision of grading
services for the Scuddles mine.

 

47. Agreement with Foxtel - commencing 27 May 1999, expiring 26 May 2004, for
the provision of Foxtel cable television service.

 

48. Agreement with Universal Sodexho Pty Ltd – commencing 28 March 2001 expiring
31 July 2005 for the provision of catering and cleaning services.

 

49. Agreement with Nattional Jet Systems Pty Ltd – commencing 1 January 2005
expiring 31 December 2005 for the provision of air services.

 

50. Agreement with SGS Australia Pty Ltd – commencing 1 July 1999 expiring 30
June 2005 for the provision of assay lab services.

 

51. Agreement with Shine Aviation Services Pty Ltd – commencing 2 April 2001
expiring 30 September 2005 for the provision of air services.

 

52. Agreement with Split Set Mining Systems a division of Phoenix Steel Sales
Pty Ltd – commencing 1 November 2004 expiring 31 October 2008 for supply of
ground support steel products.

 

53. Agreement with Commonwealth Steel Company Limited trading as Smorgon Steel
Grinding Media – commencing 1 April 2003 expiring 31 December 2005 for the
provision of grinding media.

 

 

63



--------------------------------------------------------------------------------

Annexure C – Form of the Deed

 

Note : The Deed will be modified accordingly, where applicable to reflect that
the Trade Creditors Liabilities are not legally transferred to the Buyer under
this Agreement.

 

Deed of Assignment and Assumption for [name of Assigned Agreement]

 

Dated

 

Parties

 

(i) The person named and described in item 1 of the Schedule (“Retiring Party”).

 

(ii) The person named and described in item 2 of the Schedule (“Substituted
Party”).

 

(iii) The person or persons named and described in item 3 of the Schedule
(“Continuing Party”).

 

Background

 

A. The Retiring Party and the Continuing Party are parties to the Agreement.

 

B. By the Sale Agreement the Retiring Party agreed to sell and assign the
Assigned Interest to the Substituted Party and the Substituted Party agreed to
purchase and accept an assignment of the Assigned Interest on and subject to the
terms and conditions set out in the Sale Agreement.

 

C. [OPTIONAL] The Retiring Party is not at liberty to sell the Assigned Interest
to the Substituted Party without first satisfying the requirements set out in
clause insert clause number of the Agreement (“the Assignment Pre-conditions”).

 

[D. [OPTIONAL] The Continuing Party has agreed to waive the Assignment
Pre-conditions and has agreed to consent to the assignment of the Assigned
Interest to the Substituted Party subject to the terms and conditions set out in
this Deed.]

 

[D. [OPTIONAL] The Continuing Party agrees that the Assignment Pre-conditions
have been satisfied and has agreed to consent to the assignment of the Assigned
Interest to the Substituted Party subject to the terms and conditions set out in
this Deed.]

 

[C or E] The purpose of this Deed is to record the assignment of the Assigned
Interest from the Retiring Party to the Substituted Party and so that the
Substituted Party will be bound by the Agreement.

 

Operative Provisions

 

1. Definitions and Interpretation

 

1.1 Definitions

 

In this Deed unless the context otherwise requires:

 

Agreement means the agreement described in Item 4 of the Schedule;

 

Assigned Interest means all of Retiring Party’s legal and beneficial right,
title, estate, claim and interest in, under and arising out of the Agreement;

 

 

64



--------------------------------------------------------------------------------

Deed means this deed and any amendment to it signed by all parties to this deed;

 

Obligations means all and any covenants, agreements, obligations and liabilities
contained in or arising under or in connection with the Agreement;

 

Operative Time means [11:59pm, 30 June 2005]; and

 

Sale Agreement means the Sale and Purchase Agreement between the Retiring Party
and the Substituted Party dated date and stamped on insert date.

 

Settlement means the settlement of the sale and purchase of the Golden Grove
Operations contemplated by the Sale Agreement.

 

1.2 Interpretation

 

In this Deed unless the context otherwise requires:

 

  (a) clause and subclause headings are for reference purposes only and will not
affect the interpretation of this Deed;

 

  (b) the singular includes the plural and vice versa;

 

  (c) words denoting any gender include all genders;

 

  (d) reference to a person includes any other entity recognised by law and vice
versa;

 

  (e) where a word or phrase is defined its other grammatical forms have a
corresponding meaning;

 

  (f) any reference to a party to this Deed includes its successors and
permitted assigns;

 

  (g) reference to a claim includes any claim, demand, right, request,
requisition, requirement, direction, action, application, proceeding, allegation
or legal action, whether actual, commenced, anticipated, threatened or
potential;

 

  (h) any reference to any agreement or document includes that agreement or
document as amended at any time;

 

  (i) reference to loss includes any loss, liability, damage, injury, accident,
claim or cost incurred at any time;

 

  (j) a reference to liability means:

 

  (i) in relation to any person, any liability, debt, indebtedness, loss,
expenses, damages, compensation, expenditure, obligation, duty, function,
responsibility, accountability, answerability, answerability for profits,
liability to make restitution, judgment debt, fine or criminal or civil penalty;
and

 

  (ii) in relation to any asset, any liability, charge, encumbrance,
disqualification or prejudice affecting that asset;

 

  (k) a reference to costs includes legal costs on a full indemnity basis;

 

  (l) the use of the word includes or including is not to be taken as limiting
the meaning of the words preceding it;

 

  (m) the expression at any time includes reference to past, present and future
time and the performance of any action from time to time;

 

 

65



--------------------------------------------------------------------------------

  (n) an agreement, representation or warranty on the part of two or more
persons binds them jointly and severally;

 

  (o) an agreement, representation or warranty on the part of two or more
persons is for the benefit of them jointly and severally;

 

  (p) reference to an item is a reference to an item in the schedule to this
Deed;

 

  (q) reference to an exhibit, annexure, attachment or schedule is a reference
to the corresponding exhibit, annexure, attachment or schedule in this Deed;

 

  (r) reference to a provision described, prefaced or qualified by the name,
heading or caption of a clause, subclause, paragraph, schedule, item, annexure,
exhibit or attachment in this Deed means a cross reference to that clause,
subclause, paragraph, schedule, item, annexure, exhibit or attachment; and

 

  (s) reference to a statute includes all regulations and amendments to that
statute and any statute passed in substitution for that statute or incorporating
any of its provisions to the extent that they are incorporated.

 

2. Assignment

 

Subject to Settlement occurring, on and from the Operative Time the Retiring
Party assigns to the Substituted Party and the Substituted Party accepts the
assignment of, the Assigned Interest.

 

3. Substituted Party Assumes Obligations

 

The Substituted Party agrees with each of:

 

  (a) the Continuing Party; and

 

  (b) the Retiring Party,

 

  (c) severally, that on and from the Operative Time, it will be bound by and
will observe, fulfil and perform each and every one of the Obligations to be
performed or observed by the Retiring Party on and from the Operative Date, as
if the Substituted Party was a party to the Agreement in place of the Retiring
Party and will be entitled to exercise all of the rights, privileges and
benefits of the Retiring Party in respect of the Assigned Interest under or in
connection with the Agreement arising or accruing on or after the Operative
Time.

 

4. Continuing Party

 

Each Continuing Party:

 

  (a) consents to the Substituted Party becoming the a party to the Agreement as
and from the Operative Time and assuming the Obligations of the Retiring Party
in accordance with and to the extent referred to in Clause 3;

 

  (b) The Continuing Party must address all notices and communications to be
given to the Substituted Party under the Agreement to the following address:

 

Insert Name, Address, Fax, Contact Position

 

and

 

[OPTIONAL] waives the Assignment Pre-conditions [OR: agrees that the Assignment
Pre-Conditions have been satisfied].

 

66



--------------------------------------------------------------------------------

5. Release by Retiring Party

 

  (a) The Continuing Party remains liable to the Retiring Party for the
performance of all of its Obligations which fall due for performance before the
Operative Time.

 

  (b) The Retiring Party does not release or discharge the Continuing Party from
any liability of the Continuing Party in respect of, arising under or in
connection with the Agreement which accrued before the Operative Time, including
any liability in respect of a cause of action which would have accrued if losses
had been suffered by the Retiring Party before the Operative Time.

 

6. Indemnity

 

6.1 Substituted Party

 

The Substituted Party indemnifies the Retiring Party from all losses and claims
against the Retiring Party which arise on or after the Operative Time in respect
of the Assigned Interest.

 

7. Acknowledgement by the Continuing Party

 

The Continuing Party acknowledges and agrees that as at the Operative Time the
Retiring Party is not in breach of the Agreement.

 

8. Goods and Services Tax

 

8.1 Definitions

 

GST means a goods and services tax imposed by the GST Legislation;

 

GST Act means the A New Tax System (Goods and Services Tax) Act 1999;

 

GST Legislation means the GST Act and associated legislation and regulations and
words defined in the GST Legislation have the same meaning in this Deed;

 

GST Rate at any particular time, means, the rate (expressed as a percentage) at
which GST is payable by the Supplier of a Taxable Supply at that time;

 

Input Tax Credit means the amount of input tax credit available to a Party under
Division 11 and/or Division 15 of the GST Act;

 

Price has the same meaning attributed to “price” in Section 9-75 of the GST Act;

 

Recipient means either party when it is the recipient of a Supply;

 

Supplier means either party when it makes a Supply;

 

Supply means any supply pursuant to this Deed including but not limited to a
Taxable Supply;

 

Tax Invoice has the same meaning as “tax invoice” in Section 29-70 of the GST
Act;

 

Taxable Supply has the same meaning as in Section 9-5 of the GST Act;

 

 

67



--------------------------------------------------------------------------------

Value is the GST exclusive value of a Supply and has the same meaning attributed
to “value” in Section 9-75 of the GST Act.

 

8.2 Adjustment for GST

 

  (a) All amounts specified in this Deed as being payable by either party to the
other are exclusive of any GST applicable.

 

  (b) If a Supply under or in connection with this Deed constitutes a Taxable
Supply, the Supplier may recover from the Recipient an amount on account of GST
in addition to any payment or other consideration for the Supply.

 

  (c) The additional amount is equal to the Value for the Supply multiplied by
the prevailing GST rate.

 

8.3 Tax Invoice

 

If any Supply is a Taxable Supply, then:

 

  (a) the Supplier must provide to the recipient a Tax Invoice within 14 days of
the end of the month in which the Supply is made; and

 

  (b) notwithstanding any contrary provision in this Deed, the Recipient is not
obliged to make any payment under this Deed unless the Supplier has provided a
Tax Invoice in respect of the Taxable Supply attributable to that payment.

 

8.4 Reimbursable Costs

 

If a party purchases or acquires a Taxable Supply for which it is entitled to be
reimbursed by the other party under the terms of this Deed, the party agrees
that the reimbursable amount will be reduced by the full amount of the Input Tax
Credit to which the party is entitled.

 

9. General Provisions

 

9.1 Costs

 

Each party must pay its own costs in relation to:

 

  (a) the negotiation, preparation, execution, performance, amendment or
registration of, or any consent given or made; and

 

  (b) the performance of any action by that party in compliance with any
liability arising,

 

under this Deed, or any agreement or document executed or effected under this
Deed, unless this Deed provides otherwise.

 

9.2 Duties

 

  (a) The Substituted Party must promptly within the initial applicable period
prescribed by law pay any duty payable in relation to the execution, performance
and registration of this Deed, or any agreement or document executed or effected
under this Deed.

 

  (b) The Substituted Party must indemnify the Retiring Party and the Continuing
Party against any loss incurred by the Retiring Party and the Continuing Party
respectively in relation to any duty specified in this provision, whether
through default by the Substituted Party under this provision or otherwise.

 

68



--------------------------------------------------------------------------------

9.3 Governing Law and Jurisdiction

 

  (a) This Deed is governed by and construed under the law in the State of
Western Australia.

 

  (b) Any legal action in relation to this Deed against any party or its
property may be brought in any court of competent jurisdiction in the State of
Western Australia.

 

  (c) Each party by execution of this Deed irrevocably, generally and
unconditionally submits to the non-exclusive jurisdiction of any court specified
in this provision in relation to both itself and its property.

 

9.4 Precontractual negotiation

 

This document:

 

  (a) expresses and incorporates the entire agreement between the parties in
relation to its subject-matter, and all the terms of that agreement; and

 

  (b) supersedes and excludes any prior or collateral negotiation,
understanding, communication or agreement by or between the parties in relation
to that subject-matter or any term of that agreement.

 

9.5 Further Assurance

 

Each party must execute any document and perform any action necessary to give
full effect to this Deed, whether before or after performance of this Deed.

 

9.6 Continuing Performance

 

  (a) The provisions of this Deed do not merge with any action performed or
document executed by any party for the purposes of performance of this Deed.

 

  (b) Any representation in this Deed survives the execution of any document for
the purposes of, and continues after, performance of this Deed.

 

  (c) Any indemnity agreed by any party under this Deed:

 

  (i) constitutes a liability of that party separate and independent from any
other liability of that party under this Deed or any other agreement; and

 

  (ii) survives and continues after performance of this Deed.

 

9.7 Severability

 

Any provision of this Deed which is invalid in any jurisdiction is invalid in
that jurisdiction to that extent, without invalidating or affecting the
remaining provisions of this Deed or the validity of that provision in any other
jurisdiction.

 

9.8 Counterparts

 

  (a) This Deed may be executed in one or more counterparts and by different
parties to this Deed on separate counterparts each complete set of which, when
so executed by all parties, will constitute an original, but when taken together
will constitute but one agreement.

 

69



--------------------------------------------------------------------------------

  (b) The execution of this Deed by a party signing a photocopy or facsimile of
this Deed will be and be deemed to be legally valid and binding execution of
this Deed by such party.

 

  (c) The executed photocopy or facsimile referred to in clause 10.8(b) will be
deemed to be a counterpart of this Deed in accordance with clause 10.8(a).

 

  (d) Receipt by a party of a facsimile copy of the executed photocopy or
facsimile referred to in clause 10.8(b) will be deemed to be conclusive evidence
of the legally valid and binding execution of this Deed by the party signing the
photocopy or facsimile referred to in clause 10.8(b).

 

Schedule

 

Item 1 Retiring Party

 

   Name, ABN and Address

 

Item 2 The Substituted Party

 

   Name ABN and Address

 

Item 3 The Continuing Party

 

   Name ABN and Address

 

Item 4 The Agreement

 

   The agreement, known as the “Name of Joint Venture Agreement” comprising an
agreement dated date of Agreement (and stamped in Western Australia on date
Agreement stamped) between name and ABN of party and name and ABN of party as
affected by:

 

  1. name of agreement dated date of agreement between name and ABN of party and
name and ABN of party;

 

  2. [insert any other relevant agreements]

 

Executed as a deed.

 

SIGNED SEALED AND DELIVERED          

ABN

in accordance with the Corporations Act 2001:

         

            [Specimen only]

       

            [Specimen only]

 

--------------------------------------------------------------------------------

       

 

--------------------------------------------------------------------------------

Secretary/Director

       

Director

 

--------------------------------------------------------------------------------

       

 

--------------------------------------------------------------------------------

Print name

       

Print name

 

70



--------------------------------------------------------------------------------

SIGNED SEALED AND DELIVERED          

ABN

in accordance with the Corporations Act 2001:

         

            [Specimen only]

       

            [Specimen only]

 

--------------------------------------------------------------------------------

       

 

--------------------------------------------------------------------------------

Secretary/Director

       

Director

 

--------------------------------------------------------------------------------

       

 

--------------------------------------------------------------------------------

Print name

       

Print name

SIGNED SEALED AND DELIVERED          

ABN

in accordance with the Corporations Act 2001:

         

            [Specimen only]

       

            [Specimen only]

 

--------------------------------------------------------------------------------

       

 

--------------------------------------------------------------------------------

Secretary/Director

       

Director

 

--------------------------------------------------------------------------------

       

 

--------------------------------------------------------------------------------

Print name

       

Print name

 

71